EXECUTION VERSION





RECEIVABLES PURCHASE AGREEMENT


dated as of September 28, 2012
among
LKQ RECEIVABLES FINANCE COMPANY, LLC,
as Seller,
LKQ CORPORATION,
as Servicer,
THE CONDUITS
from time to time party hereto,
THE FINANCIAL INSTITUTIONS
from time to time party hereto,
THE MANAGING AGENTS
from time to time party hereto
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Administrative Agent




--------------------------------------------------------------------------------




RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement dated as of September 28, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is among LKQ Receivables Finance Company, LLC, a Delaware limited
liability company, as the seller (the “Seller”), LKQ Corporation, a Delaware
corporation, as initial servicer (“the Servicer”, the Servicer and the Seller
are referred to herein as the “Seller Parties” and each a “Seller Party”), the
entities party hereto from time to time as Conduits (together with any of their
respective successors and assigns hereunder, the “Conduits”), the entities party
hereto from time to time as Financial Institutions (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto from time to time as Managing Agents (together with any of
their respective successors and assigns hereunder, the “Managing Agents”), and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), as administrative agent for the
Purchasers hereunder or any successor administrative agent hereunder (together
with its successors and assigns hereunder, the “Administrative Agent”). Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
A.    Pursuant to this Agreement, the Seller may transfer and assign Purchaser
Interests to the Administrative Agent, for the benefit of the Purchasers from
time to time.
B.    The Conduits may, in their absolute and sole discretion, continue to
purchase Purchaser Interests from the Seller from time to time.
C.    In the event that a Conduit declines to make any purchase of Purchaser
Interests, the Financial Institutions within such Conduit’s Purchaser Group
shall, subject to the terms and conditions of this Agreement, purchase such
Purchaser Interests from time to time.
D.    Each Managing Agent has been requested and is willing to act as Managing
Agent on behalf of the Conduit and the Financial Institutions in its Purchaser
Group in accordance with the terms hereof.
ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1    Purchase Facility.
(a)    Upon the terms and subject to the conditions hereof, the Seller may, at
its option, sell and assign Purchaser Interests to the Administrative Agent for
the benefit of the Purchasers. In accordance with the terms and conditions set
forth herein, each Conduit may, at its option, instruct its related Managing
Agent to purchase through the Administrative Agent on behalf on such Conduit, or
if any such Conduit shall decline to purchase and the Seller has not cancelled
the Purchase Notice (as defined below) pursuant to Section 1.2, such related
Managing Agent shall purchase though the Administrative Agent, on behalf of the
Financial Institutions in

1

--------------------------------------------------------------------------------




such Conduit’s Purchaser Group, the Purchaser Interests from time to time in an
aggregate amount not to exceed the Group Purchase Limit for such Purchaser Group
during the period from the date hereof to but not including the Facility
Termination Date.
(b)    The Seller may, upon at least 10 Business Days’ notice to each Managing
Agent, terminate in whole or reduce in part, the Purchase Limit; provided that
after giving effect to any such reduction and any amounts paid to reduce the
outstanding Purchaser Interests on such date, (i) the Aggregate Capital shall
not exceed the Purchase Limit and (ii) if reduced in part, the Purchase Limit
shall not be less than $50,000,000. Any such partial reduction shall be in a
minimum amount of $5,000,000 or an integral multiple thereof. Any such reduction
shall, (x) reduce each Group Purchase Limit (and the corresponding Conduit
Purchase Limit(s)) hereunder ratably in accordance with each Purchaser Group’s
Pro Rata Share and (y) reduce each Financial Institution’s Commitment ratably
within its Purchaser Group in accordance with each Financial Institution’s Pro
Rata Share.
Section 1.2    Increases. (a) The Seller shall provide each Managing Agent with
at least one (1) Business Day’s prior notice in a form set forth as Exhibit II
hereto of each Incremental Purchase (a “Purchase Notice”). Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth in clause (c)
below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less than $1,000,000) in the aggregate for all Purchasers,
date of purchase (which, in the case of any Incremental Purchase (after the
initial Incremental Purchase hereunder), shall occur (i) on a Business Day and
(ii) only once per month unless otherwise consented to by each Managing Agent).
(b)    Each Purchase Notice issued hereunder shall constitute a request by the
Seller (i) for an Incremental Purchase to be made ratably by each Purchaser
Group, in accordance with the Pro Rata Share of such Purchaser Group as among
all Purchaser Groups (such Purchaser Group’s “Purchase Allocation”) and (ii)
that, unless the Seller shall cancel such Purchase Notice as hereinafter
provided, in the event a Conduit in any Purchaser Group shall elect to purchase
less than all of its Purchaser Group’s Purchase Allocation in connection with
such Incremental Purchase, the balance of such Purchase Allocation is to be made
ratably by each Financial Institution within such Purchaser Group, in accordance
with the Pro Rata Share of such Financial Institution as among all Financial
Institutions within such Purchaser Group.
(c)    Following receipt of a Purchase Notice, each Managing Agent will
determine whether the Purchaser Group Conduit agrees to purchase the entire
amount of its Purchaser Group’s Purchase Allocation in connection with the
Incremental Purchase. If any Conduit declines to make a proposed purchase, the
balance of the Purchase Allocation for such Purchaser Group shall be made by
such Purchaser Group’s Financial Institutions ratably in accordance with their
Pro Rata Shares within such Purchaser Group.
(d)    On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, each applicable
Purchaser shall deposit to the Facility Account, in immediately available funds,
no later than 1:00 p.m. (New York time), an amount equal to (i) in the case of a
Conduit, the Purchase Price of the Purchaser Interests such Conduit is then
purchasing, up to the Purchase Allocation of its Purchaser Group, and (ii) in
the case of a Financial Institution, such Financial Institution’s Pro Rata
Share, as among all Financial

2

--------------------------------------------------------------------------------




Institutions in its Purchaser Group, of the Purchase Price for the Purchase
Allocation of its Purchaser Group to the extent such Purchase Price is not then
being paid by the Conduit in such Purchaser Group.
Section 1.3    Decreases. The Seller shall provide each Managing Agent with not
less than two (2) Business Days’ prior written notice in substantially the form
of Exhibit XVII hereto (a “Reduction Notice”) of any proposed reduction of
Aggregate Capital from Collections. Such Reduction Notice shall designate (i)
the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the required two
(2) Business Days’ prior notice), and (ii) the amount of Aggregate Capital to be
reduced which shall be applied ratably to the outstanding Purchaser Interests of
the Conduits and the Financial Institutions in accordance with the amount of
Capital (if any) owing to each Purchaser (the “Aggregate Reduction”). Only one
(1) Reduction Notice shall be outstanding at any time. No Aggregate Reduction
will be made following the occurrence of the Amortization Date without the
consent of each Managing Agent.
Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 1:00 p.m. (New York
time) on the day when due in immediately available funds, and if not received
before 1:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to the Administrative
Agent, a Managing Agent or a Purchaser they shall be paid to the Administrative
Agent, in respect of amounts payable to it, or to the applicable Managing Agent
in respect of amounts payable to such Managing Agent or any of its related
Purchasers, for the account of such Person or its related Purchasers, at the
Administrative Agent’s designated account or such Managing Agent’s designated
account, in each case, as listed beneath its signature on the signature page to
this Agreement (or the applicable Assignment Agreement or Joinder Agreement)
until otherwise notified by such Managing Agent. Upon notice to the Seller, the
Administrative Agent, for the benefit of each Managing Agent and the related
Purchasers, may debit the Facility Account for all amounts due and payable
hereunder. All computations of Yield, per annum fees hereunder and per annum
fees under the Fee Letter shall be made on the basis of a year of 360 days (or
365 or 366, as applicable, in the case of payments based on the Base Rate) for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, the Seller shall promptly pay to the Administrative Agent or the
Managing Agents (for their own account or the account of the related Purchasers,
as applicable), on a full recourse basis, when due, (i) such fees as set forth
in the Fee Letter (which fees shall be sufficient to pay all fees owing to the
Financial Institutions), (ii) all amounts payable as Yield, (iii) all amounts
payable as Deemed Collections, to the extent required to reduce Aggregate
Capital hereunder (which shall be immediately due and payable by the Seller and
applied to



3

--------------------------------------------------------------------------------




reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2
and 2.4 hereof), (iv) all amounts payable to reduce the outstanding Purchaser
Interests, if required, pursuant to Section 2.7, (v) all amounts payable
pursuant to Article X, if any, (vi) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (vii) all Broken Funding Costs and (viii) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, or if the Servicer fails to make any deposit required to
be made by it hereunder when due, such Person, or the Servicer, as applicable,
agrees to pay, on demand, the Default Fee in respect thereof until all such
Obligations are paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time the Seller receives any Collections or is deemed to receive any
Collections, the Seller shall immediately pay such Collections or Deemed
Collections to the Servicer for application in accordance with the terms and
conditions hereof and, at all times prior to such payment, such Collections or
Deemed Collections shall be held in trust by the Seller for the exclusive
benefit of the Purchasers, the Managing Agents and the Administrative Agent.
Section 2.2    Collections Prior to Amortization. (a) Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section
2.2.
(b)    If at any time any Collections and/or Deemed Collections are received by
the Servicer prior to the Amortization Date, (i) the Servicer shall set aside
the Termination Percentage of Collections and/or Deemed Collections evidenced by
the outstanding Purchaser Interests of each Non-Renewing Financial Institution
and (ii) the Seller hereby requests and the Purchasers (other than any
Non-Renewing Financial Institutions) hereby agree to make, (subject to the
conditions precedent set forth in Section 6.2) simultaneously with such receipt,
a reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received by the Servicer that is part of any Purchaser
Interest (other than any Purchaser Interest of Non-Renewing Financial
Institutions), such that after giving effect to such Reinvestment, the amount of
aggregate Capital immediately after such receipt and corresponding Reinvestment
shall be equal to the amount of Capital immediately prior to such receipt.
(c)    On each Settlement Date prior to the occurrence of the Amortization Date
and at all times that Section 2.5 is not in effect, the Servicer shall remit the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1) as follows (and any amounts applied to the
Obligations shall be in satisfaction of the Seller’s liabilities under Section
2.1 hereof):
(i)first, to itself for the payment of the Servicing Fee then due and payable to
it;
(ii)second, to each applicable Managing Agent’s account, pro rata, (A) first, to
reduce unpaid Obligations and (B) second, to reduce the Capital of all



4

--------------------------------------------------------------------------------




Purchaser Interests of Non-Renewing Financial Institutions, to be applied
ratably to each Non-Renewing Financial Institution according to its respective
Termination Percentage;
(iii)third, if applicable, to each applicable Managing Agent’s account, pro
rata, no later than 1:00 p.m. (New York time) to the extent required to fund any
Aggregate Reduction on such Settlement Date; and
(iv)fourth, any balance remaining thereafter to the Seller on such Settlement
Date.
Section 2.3    Non-Renewing Financial Institutions. Each Non-Renewing Financial
Institution shall be allocated a ratable portion of Collections from the date of
its becoming a Non-Renewing Financial Institution (the “Termination Date”) until
such Non-Renewing Financial Institution’s Capital shall be paid in full. This
ratable portion shall be calculated on the Termination Date of each Non-Renewing
Financial Institution as a percentage equal to (i) the Capital of such
Non-Renewing Financial Institution outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Non-Renewing Financial Institution’s Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Non-Renewing Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.4.
Section 2.4    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust, for the
benefit of the Purchasers holding each Purchaser Interest, all Collections
received on such day and an additional amount for the payment of any accrued and
unpaid Obligations owed by the Seller and not previously paid by the Seller in
accordance with Section 2.1. On and after the Amortization Date, the Servicer
shall at any time, upon the request from time to time by (or pursuant to
standing instructions from) the Administrative Agent, (i) remit to the
Administrative Agent’s or applicable Managing Agent’s account the amounts set
aside pursuant to the preceding sentence, and (ii) apply such amounts, pro rata,
to reduce the Capital associated with each such Purchaser Interest and any other
Aggregate Unpaids.
Section 2.5    Application of Collections. If there shall be insufficient funds
on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.4 (as applicable), the
Servicer shall distribute funds (and any amounts applied to the Obligations
shall be in satisfaction of the Seller’s liabilities under Section 2.1 hereof):
(i)    first, to the payment of the Servicer’s reasonable out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee,
(ii)    second, to the reimbursement of the Administrative Agent’s and each
Managing Agent’s costs of collection and enforcement of this Agreement, to the
extent applicable,

5

--------------------------------------------------------------------------------




(iii)    third, to each applicable Managing Agent, for the account of the
related Purchasers, for the ratable payment of all accrued and unpaid Yield and
fees payable pursuant to the Fee Letter,
(iv)    fourth, to the extent applicable, to each applicable Managing Agent, for
the account of the related Purchasers, to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
(v)    fifth, to the Administrative Agent and Managing Agents, as applicable,
for the ratable payment of all other unpaid Obligations, and
(vi)    sixth, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to the Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in this Section 2.5, shall be shared ratably (within each
priority) among the Administrative Agent, the Managing Agents and the Purchasers
in accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
Section 2.6    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. The Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Person or Persons who suffered such rescission, return or refund the full amount
thereof, plus the Default Fee from the date of any such rescission, return or
refunding.
Section 2.7    Maximum Purchaser Interests. The Seller shall ensure that the
outstanding Purchaser Interests of the Purchasers shall, as of the end of each
Business Day, not exceed 100% in the aggregate. If the outstanding Purchaser
Interests of the Purchasers exceed 100% in the aggregate as of the end of any
Business Day, the Seller shall pay to each Managing Agent for the account of the
applicable Purchasers (ratably according to the Aggregate Capital of the
Purchasers), within two (2) Business Days, an amount to be ratably applied to
reduce the Aggregate Capital, such that after giving effect to such payment the
aggregate of the outstanding Purchaser Interests equals or is less than 100%.
Section 2.8    Clean Up Call. The Servicer shall have the right (after providing
at least two (2) Business Days’ prior written notice to each Managing Agent and
to the Seller), at any time following the reduction of the Aggregate Capital to
a level that is less than 10.00% of the original Purchase Limit on September 28,
2012 (which the parties agree is a level below which servicing of the remaining
Receivables Assets is financially burdensome to the Servicer), to cause the
Seller to repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Managing Agent or the Administrative Agent.

6

--------------------------------------------------------------------------------




ARTICLE III
CONDUIT FUNDING
Section 3.1    Yield. The Seller shall pay Yield with respect to the Capital
associated with the Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Yield
with respect to the related Capital each day on a pro rata basis, based upon the
percentage share the Capital in respect of such Purchaser Interests represents
in relation to all assets held by the related Conduit and funded substantially
with Pooled Commercial Paper.
Section 3.2    Yield Payments. On each Settlement Date, the Seller shall pay to
each applicable Managing Agent (for the benefit of the Conduit in such Managing
Agent’s Purchaser Group) an aggregate amount equal to all accrued and unpaid
Yield in respect of the Capital associated with all Purchaser Interests of the
related Conduit for the immediately preceding Settlement Period in accordance
with Article II.
Section 3.3    Calculation of Yield. On the third (3rd) Business Day immediately
preceding each Settlement Date, each Managing Agent shall calculate its
Purchaser Group’s aggregate amount of Yield (for all Capital funded by any
Conduit or Financial Institution in such Managing Agent’s Purchaser Group) for
the applicable Settlement Period and shall notify the Seller of such aggregate
amount.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
Section 4.1    Financial Institution Funding. Each Purchaser Interest funded by
the Financial Institutions shall accrue Yield with respect to the Capital
associated with the Purchaser Interests of such Financial Institutions for each
day that such Capital is outstanding at either the LIBO Rate or the Base Rate in
accordance with the terms and conditions hereof.
Section 4.2    Yield Payments. On each Settlement Date for each Purchaser
Interest of the Financial Institutions, the Seller shall pay to each applicable
Managing Agent (for the benefit of the Financial Institutions in its Purchaser
Group) an aggregate amount equal to the accrued and unpaid Yield for the
immediately preceding Settlement Period in accordance with Article II.
Section 4.3    Financial Institution Discount Rates. Subject to Section 4.4, the
Capital related to each outstanding Purchaser Interest of the Financial
Institutions shall accrue Yield initially at the LIBO Rate.
Section 4.4    Suspension of the LIBO Rate.
(a)    If any Financial Institution notifies its related Managing Agent that it
has determined that funding its Pro Rata Share of the Purchaser Interests at a
LIBO Rate would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or that (i) deposits of a type and maturity

7

--------------------------------------------------------------------------------




appropriate to match fund its Purchaser Interest at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Managing Agent shall notify the Seller, the Servicer and the Administrative
Agent and shall suspend the availability of such LIBO Rate for the Financial
Institutions in such Managing Agent’s Purchaser Group and the Base Rate shall
apply to any Purchaser Interests funded by the Financial Institution in its
related Purchaser Group for so long as such suspension shall persist.
(b)    If less than all of the Managing Agents give a notice to the Seller, the
Servicer and the Administrative Agent pursuant to Section 4.4(a), the Financial
Institution in the Purchaser Group which gave such a notice shall be obliged, at
the request of the Seller, the related Conduit in such Purchaser Group or the
applicable Managing Agent, to assign all of its rights and obligations hereunder
to (i) another Financial Institution or (ii) another funding entity nominated by
the Seller or the related Managing Agent that is acceptable to the related
Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all Purchasers
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Purchaser Interests of such Financial Institution,
and (ii) the replacement Financial Institution otherwise satisfies the
requirements of Section 12.1(b).
Section 4.5    Liquidity Agreement Fundings. The parties hereto acknowledge that
a Conduit may put all or any portion of its Purchaser Interests to the Financial
Institutions in its Purchaser Group at any time pursuant to such Conduit’s
related Liquidity Agreement to finance or refinance the necessary portion of its
Purchaser Interests through a funding under such Liquidity Agreement to the
extent available. The fundings under such Liquidity Agreement will accrue
interest at the Discount Rate in accordance with this Article IV. Regardless of
whether a funding of Purchaser Interests by the Financial Institutions
constitutes the direct purchase of a Purchaser Interest hereunder, an assignment
under the related Liquidity Agreement of a Purchaser Interest originally funded
by a Conduit or the sale of one or more participations or other interests under
the related Liquidity Agreement in a Purchaser Interest originally funded by a
Conduit, each Financial Institution participating in a funding of a Purchaser
Interest shall have the rights and obligations of a “Purchaser” hereunder with
the same force and effect as if it had directly purchased such Purchaser
Interest from the Seller hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Administrative Agent, the Managing Agents and the
Purchasers as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
(a)    Corporate Existence and Power. The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of its
state of formation.

8

--------------------------------------------------------------------------------




The Seller is duly qualified to do business and is in good standing as a foreign
company, and has and holds all limited liability company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, other
than those qualifications, good standings, licenses, authorizations, consents
and approvals the absence of which would not reasonably have a Material Adverse
Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Seller of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and the Seller’s use of the proceeds of
purchases made hereunder, are within its company powers and authority and have
been duly authorized by all necessary limited liability company action on its
part. This Agreement and each other Transaction Document to which the Seller is
a party have been duly executed and delivered by the Seller.
(c)    No Conflict. The execution and delivery by the Seller of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of formation or operating agreement, (ii) any law, rule
or regulation applicable to it other than any contravention or violation which
would not reasonably have a Material Adverse Effect, (iii) any restrictions
under any agreement, contract or instrument to which it is a party or by which
it or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on any assets of the
Seller or its Subsidiaries (except as created hereunder) and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Seller of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.
(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of the Seller’s knowledge, threatened, against or affecting the Seller,
or any of its properties, in or before any court, arbitrator or other body. The
Seller is not in default with respect to any order of any court, arbitrator or
governmental body.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which the Seller is a party constitute the legal, valid and binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(g)    Accuracy of Information. All information heretofore furnished by the
Seller or any of its Affiliates to the Administrative Agent, any Managing Agent
or any Purchaser for purposes of or in connection with this Agreement, any of
the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished

9

--------------------------------------------------------------------------------




by the Seller or any of its Affiliates to the Administrative Agent, any Managing
Agent or any Purchaser (including all Monthly Reports) will be, true and
accurate in every material respect on the date such information is stated or
certified, when considered as a whole, and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading under the
circumstances in which made.
(h)    Use of Proceeds. No proceeds of any purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Good Title. Immediately prior to each purchase of a Receivable hereunder,
the Seller shall be the legal and beneficial owner of such Receivable and
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Seller’s ownership interest in each Purchased Receivable, its Collections and
the Related Security, subject to the rights of the Administrative Agent,
Managing Agents and Purchasers hereunder.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the
Purchasers (and the Administrative Agent for the benefit of such Purchasers
shall acquire from the Seller) a valid and perfected first priority, undivided
percentage ownership or security interest in the Receivables Assets existing or
hereafter arising, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables Assets. None of the Contracts or Invoices constitute “chattel paper”
or “instruments” within the meaning of Section 9-102 of the UCC of any
applicable jurisdictions.
(k)    Places of Business; Locations of Records; Organizational Information. The
principal places of business and chief executive office of the Seller and the
offices where it keeps all of its Records are located at the address(es) listed
on Exhibit III or such other locations of which the Administrative Agent and
each Managing Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 13.4(a) has been taken and
completed. The Seller is organized solely in the state of Delaware. The Seller’s
Federal Employer Identification Number is correctly set forth on Exhibit III.
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed in all
material respects. The names and addresses of all Collection Banks, together
with the account numbers of the Collection Accounts of the Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV. The Seller has not granted any Person, other than the

10

--------------------------------------------------------------------------------




Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.
(m)    Material Adverse Effect. Since the date of this Agreement, no event has
occurred that would have a Material Adverse Effect.
(n)    Names. In the past five (5) years, the Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
(o)    Ownership of the Seller. LKQ owns, directly or indirectly, 100% of the
issued and outstanding membership interests of the Seller, free and clear of any
Adverse Claim. Such membership units are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
membership units or other securities of the Seller.
(p)    Not an Investment Company. The Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)    Compliance with Law. The Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect. Each
Purchased Receivable, together with the Contract and Invoice related thereto,
does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), unless such contravention would not
reasonably be expected to have a Material Adverse Effect. No part of any
Contract or Invoice related to any Purchased Receivable is in violation of any
such law, rule or regulation, except where such violation would not reasonably
be expected to have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. The Seller has complied in
all material respects with the Credit and Collection Policy with regard to each
Purchased Receivable and the related Contract and Invoice, and has not made any
change to such Credit and Collection Policy, other than as permitted under
Section 7.2(c), and in compliance with the notification requirements in Section
7.1(a)(vii).
(s)    Payments to Originators. With respect to each Receivable transferred to
the Seller under the Receivables Sale Agreement, the Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
(t)    Enforceability of Invoices. Each Invoice with respect to each Purchased
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of such
Receivable created thereunder and any

11

--------------------------------------------------------------------------------




accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable included in the Eligible
Receivables Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date.
(v)    Net Receivables Balance. The Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Receivables Balance is
at least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
(w)    Accounting. The manner in which the Seller accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.
(x)    Purpose. The Seller has determined that, from a business viewpoint, the
purchase of the Receivables and related interests thereto from the Originators
under the Receivables Sale Agreement, and the sale of Purchaser Interests to the
Administrative Agent, for the benefit of the Purchasers, and the other
transactions contemplated herein, are in the best interests of the Seller.
(y)    Seller’s Indebtedness. The Seller has no Indebtedness other than
Indebtedness arising under this Agreement or the other Transaction Documents.
(z)    Other Representations and Warranties. The Seller has determined that this
Agreement is effective to transfer to the Administrative Agent, the Managing
Agents and the Purchasers, as assignees of the Seller, the full benefit of and a
direct claim against LKQ, as Servicer, and each Originator in respect of each
representation or warranty made by LKQ, as Servicer, and each Originator under
any Transaction Document.
Section 5.2    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Administrative Agent, the Managing Agents
and the Purchasers as of the date hereof and as of the date of each Incremental
Purchase and the date of each Reinvestment that:
(a)    Corporate Existence and Power. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. The Servicer is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, other
than those qualifications, good standings, licenses, authorizations, consents
and approvals the absence of which would not reasonably have a Material Adverse
Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder are within

12

--------------------------------------------------------------------------------




its corporate powers and authority and have been duly authorized by all
necessary corporate action on its part. This Agreement and each other
Transaction Document to which the Servicer is a party has been duly executed and
delivered by the Servicer.
(c)    No Conflict. The execution and delivery by the Servicer of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it other than any contravention or violation which
would not reasonably have an Material Adverse Effect, (iii) any restrictions
under any agreement, contract or instrument to which it is a party or by which
it or any of its property is bound other than any contravention or violation
which would not reasonably have an Material Adverse Effect, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property other than any contravention or violation which would not reasonably
have an Material Adverse Effect, and do not result in the creation or imposition
of any Adverse Claim on any assets of the Servicer or its Subsidiaries (except
as created hereunder) and no transaction contemplated hereby requires compliance
with any bulk sales act or similar law.
(d)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by the Servicer of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder in its capacity as
Servicer.
(e)    Actions, Suits. Other than as disclosed on Schedule C, there are no
actions, suits or proceedings pending, or to the best of the Servicer’s
knowledge, threatened, against or affecting the Servicer, or any of its
properties, in or before any court, arbitrator or other body that would
reasonably be expected to have a Material Adverse Effect. The Servicer is not in
default with respect to any order of any court, arbitrator or governmental body
applicable to it or its properties other than defaults which would not
reasonably be expected to have a Material Adverse Effect.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which the Servicer is a party constitute the legal, valid and binding
obligations of the Servicer enforceable against the Servicer in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by the
Servicer or any of its Affiliates to the Administrative Agent, any Managing
Agent or any Purchaser for purposes of or in connection with this Agreement, any
of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by the Servicer or any
of its Affiliates to the Administrative Agent, any Managing Agent or any
Purchaser (including all Monthly Reports) will be, true and accurate in every
material respect on the date such information is stated or certified and, when
considered as a whole, does not and will not contain any material misstatement
of fact or omit to state a

13

--------------------------------------------------------------------------------




material fact or any fact necessary to make the statements contained therein not
misleading under the circumstances in which made.
(h)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed in all
material respects. The names and addresses of all Collection Banks, together
with the account numbers of the Collection Accounts at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV.
(i)    Material Adverse Effect. Since December 31, 2011, no event has occurred
that would have a Material Adverse Effect.
(j)    Compliance with Law. The Servicer has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect. Each
Purchased Receivable, together with the Contract and Invoice related thereto,
does not contravene any laws, rules or regulations applicable to the collection
and servicing thereof (including, without limitation, laws, rules and
regulations relating to fair credit billing, fair credit reporting, fair debt
collection practices and privacy), unless such contravention would not
reasonably be expected to have a Material Adverse Effect. No part of any
Contract or Invoice related to any Purchased Receivable is in violation of any
such law, rule or regulation, except where such violation would not reasonably
be expected to have a Material Adverse Effect.
(k)    Compliance with Credit and Collection Policy. The Servicer has complied
in all material respects with the Credit and Collection Policy with regard to
each Purchased Receivable and the related Contract and Invoice, and has not made
any change to such Credit and Collection Policy, other than as permitted under
Section 7.2(c), and in compliance with the notification requirements in Section
7.1(a)(vii).
(l)    Places of Business and Locations of Records. The principal places of
business and chief executive office of the Servicer and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Agent has been notified in accordance with
Section 7.2(a). The Servicer’s Federal Employer Identification Number is
correctly set forth on Exhibit III.
ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective as of the date hereof upon the Administrative
Agent and each Managing Agent receiving, in a form and substance reasonably
satisfactory to each such Person, on or before the date hereof (i) those
documents listed on Schedule B, (ii) the credit approvals necessary for each of
the Purchasers to consummate the transactions contemplated by this Agreement and
(iii) all fees and expenses required to be paid on such date pursuant to the
terms of this Agreement and the Fee Letter.

14

--------------------------------------------------------------------------------




Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that in the case of each such purchase or
Reinvestment: (a) the Servicer shall have delivered to the Administrative Agent
and each Managing Agent on or prior to the date of such purchase, in form and
substance satisfactory to the Administrative Agent and each Managing Agent, all
reports as and when due under Section 8.5, (b) the Facility Termination Date
shall not have occurred, (c) the Administrative Agent and each Managing Agent
shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by the Seller that such statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event;
(iii)    the Capital invested by each Purchaser does not exceed the Conduit
Purchase Limit (in the case of a Conduit) or Commitment (in the case of a
Financial Institution); and
(iv)    the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent or any Managing Agent, occur automatically
on each day that the Servicer shall receive any Collections without the
requirement that any further action be taken on the part of any Person and
notwithstanding the failure of the Seller to satisfy any of the foregoing
conditions precedent in respect of such Reinvestment. The failure of the Seller
to satisfy any of the foregoing conditions precedent in respect of any
Reinvestment shall give rise to a right of the Administrative Agent, which right
may be exercised at any time on demand of the Administrative Agent or any
Managing Agent, to rescind the related Reinvestment and direct the Seller to pay
to the applicable Managing Agents (for the benefit of the Purchasers in such
Managing Agent’s related Purchaser Group) an amount equal to the Collections
prior to the Amortization Date that shall have been applied to the affected
Reinvestment.
ARTICLE VII
COVENANTS
Section 7.1    Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each of the Seller and the
Servicer hereby covenants, as to itself, as set forth below:

15

--------------------------------------------------------------------------------




(a)    Reporting. Such Seller Party will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Administrative Agent and
each Managing Agent (or, in the case of any of the following reporting
requirements which are publicly available via EDGAR or on LKQ’s website at
http://www.lkqcorp.com, notify the Administrative Agent and each Managing Agent
(which may be by e-mail notice or electronic alerts) that such reporting
requirement is so available):
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, (A) in the case of the Servicer, a copy of the audited
consolidated balance sheet of LKQ and its consolidated Subsidiaries (or if an
LKQ Entity is not the Servicer, then the audited the consolidated balance sheet
of the Servicer) as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized
standing, and (B) in the case of the Seller, financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for such fiscal year, certified by an Authorized
Officer.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years (commencing, in the
case of the Servicer, with the fiscal quarter ending September 30, 2012 and, in
the case of the Seller, with the fiscal quarter ending March 31, 2013), (A) in
the case of the Servicer, unaudited consolidated balance sheet of LKQ and its
consolidated Subsidiaries (or if an LKQ Entity is not the Servicer, then the
audited consolidated balance sheet of the Servicer) as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, certified by
an Authorized Officer as fairly presenting in all material respects the
financial condition of LKQ and its consolidated Subsidiaries (or if an LKQ
Entity is not the Servicer, then the Servicer and its consolidated Subsidiaries)
during such period (subject to normal year end audit adjustments), and (B) in
the case of the Seller, unaudited financial statements of Seller as at the close
of each such period (which shall include balance sheets, statements of income
and retained earnings, and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter) certified by an
Authorized Officer.
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Person’s Authorized Officer, as applicable, and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
(iv)    Shareholders Statements and Reports. Within five (5) days after the
furnishing thereof to the shareholders of LKQ, copies of all financial
statements, reports and proxy statements so furnished.

16

--------------------------------------------------------------------------------




(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and reports which LKQ or any of its Subsidiaries files
with the Securities and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Managing Agent, copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Purchased Receivables or decrease the credit quality of
any newly created Purchased Receivables, requesting each Managing Agent’s
consent thereto.
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Administrative Agent or any Managing Agent may from time to time reasonably
request in order to protect the interests of the Administrative Agent, any
Managing Agent or any Purchaser under or as contemplated by this Agreement.
(b)    Notices. Such Seller Party will notify the Administrative Agent and each
Managing Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.
(ii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iii)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(iv)    Defaults Under Other Agreements. The occurrence of a default or an event
of default under any other material financing arrangement pursuant to which such
Seller Party is a debtor or an obligor.
(v)    Downgrade of LKQ. Any downgrade in the rating of any Indebtedness of LKQ
by Standard & Poor’s Ratings Group or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.
(vi)    Appointment of Independent Director. The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such

17

--------------------------------------------------------------------------------




notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”
(c)    Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, unless the failure to so comply would not reasonably be expected to
have a Material Adverse Effect. Such Seller Party will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, unless
the failure to so preserve, maintain or qualify would not reasonably be expected
to have a Material Adverse Effect.
(d)    Audits. Such Seller Party will (and will cause the Originators to)
furnish to the Administrative Agent and each Managing Agent from time to time
such information with respect to it and the Purchased Receivables as the
Administrative Agent or any Managing Agent may reasonably request. Such Seller
Party will, from time to time during regular business hours as requested by the
Administrative Agent or any Managing Agent upon reasonable notice and at the
sole cost of such Seller Party, permit the Administrative Agent or such Managing
Agent, or any of their respective agents or representatives (and will cause the
Originators to permit the Administrative Agent or any Managing Agent or any of
their respective agents or representatives) to (i) examine and make copies of
and abstracts from all Records in the possession or under the control of such
Person relating to the Purchased Receivables and the Related Security,
including, without limitation, the related Contracts and Invoices, and (ii)
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Purchased Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and Invoices and, in each case,
with any of the officers or employees of such Person having knowledge of such
matters; provided that such Seller Party shall not be required to pay for the
costs of such audit if (A) collectively, the Seller Parties have paid the costs
of at least one (1) other audit occurring during the twelve (12) month period
immediately preceding such audit, (B) no Amortization Event has occurred and (C)
the results of the Administrative Agent’s or any Managing Agent’s previous
audits were reasonably acceptable to the Agent.
(e)    Keeping and Marking of Records and Books.
(i)    The Servicer will (and will cause the Originators to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Purchased Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Servicer will (and will cause the Originators to) give the Administrative
Agent and each Managing Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

18

--------------------------------------------------------------------------------




(ii)    Such Seller Party will (and will cause the Originators to) (A) on or
prior to the date hereof, mark its master data processing records and other
books and records relating to the Purchaser Interests purchased hereunder with a
legend, acceptable to the Administrative Agent, describing the sale of such
Purchaser Interests (or, if any master data processing records cannot be marked
with a legend, mark the related physical records with such a stamped legend no
less frequently than monthly) and (B) upon the request of the Administrative
Agent or any Managing Agent at any time following the occurrence of an
Amortization Event, (x) mark each Invoice which constitutes chattel paper or an
instrument with a legend describing the sale of the Purchaser Interests and (y)
deliver to the Administrative Agent copies of all Contracts and Invoices
(including, without limitation, all multiple originals of any such Invoice which
constitutes chattel paper or an instrument) relating to the Receivables Assets.
(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause the Originators to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables Assets, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Purchased Receivable and the related
Contract and Invoice.
(g)    Performance and Enforcement of Receivables Sale Agreement. The Seller
will, and will require the Originators to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
the Seller under the Receivables Sale Agreement. The Seller will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Administrative Agent and the Purchasers as assignees of the
Seller) under the Receivables Sale Agreement as the Administrative Agent or any
Managing Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
(h)    Ownership. The Seller will (or will cause the Originators to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections contributed or purchased or purported to be
contributed or purchased under the Receivables Sale Agreement (the “Purchased
Receivables”) irrevocably in the Seller, free and clear of any Adverse Claims
other than Adverse Claims in favor of the Administrative Agent, the Managing
Agents and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect or
protect the Seller’s interest in such Receivables, Related Security and
Collections and such other action, to perfect, protect or more fully evidence
the interest of the Seller therein as the Administrative Agent or any Managing
Agent may reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Managing Agents and the Purchasers,
a valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables Assets to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Administrative Agent
for the

19

--------------------------------------------------------------------------------




benefit of the Managing Agents and the Purchasers (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Managing Agents and the Purchasers) interest in such Receivables Assets and such
other action, to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Managing Agents and the Purchasers
as the Administrative Agent or any Managing Agent may reasonably request).
(i)    Purchasers’ Reliance. The Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
the Seller’s identity as a legal entity that is separate from LKQ and any of its
Affiliates (collectively, the “LKQ Entities” and each a “LKQ Entity”).
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps, including, without limitation, all
steps that the Administrative Agent, any Managing Agent or any Purchaser may
from time to time reasonably request, to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of any LKQ Entity
and not just a division of any LKQ Entity. Without limiting the generality of
the foregoing and in addition to the other covenants set forth herein, the
Seller will:
(i)    conduct its own business in its own name and require that all full-time
and part-time employees of the Seller, if any, identify themselves as such and
not as employees of any LKQ Entity (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as the Seller’s employees);
(ii)    compensate all employees, consultants and agents directly, from the
Seller’s own funds, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of any LKQ Entity, allocate
the compensation of such employee, consultant or agent between the Seller and
such LKQ Entity, as applicable, on a basis that reflects the services rendered
to the Seller and such LKQ Entity, as applicable;
(iii)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of a LKQ Entity, the Seller shall
lease such office at a fair market rent;
(iv)    have a separate telephone number, which will be answered only in its
name and separate stationery, invoices and checks in its own name;
(v)    conduct all transactions with each LKQ Entity strictly on an arm’s-length
basis, allocate all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between the Seller and such LKQ
Entity on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;

20

--------------------------------------------------------------------------------




(vi)    at all times have a Board of Directors consisting of at least three
members, at least one member of which is an Independent Director;
(vii)    observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of the Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);
(viii)    maintain the Seller’s books and records separate from those of any LKQ
Entity and otherwise readily identifiable as its own assets rather than assets
of any LKQ Entity;
(ix)    prepare its financial statements separately from those of any LKQ Entity
and insure that any consolidated financial statements of any LKQ Entity that
include the Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that the
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of the Seller;
(x)    except as herein specifically otherwise provided, on and after October 1,
2012, maintain the funds or other assets of the Seller separate from, and not
commingled with, those of any LKQ Entity and only maintain bank accounts or
other depository accounts to which the Seller alone is the account party, into
which the Seller alone makes deposits and from which the Seller alone (or the
Servicer or the Administrative Agent hereunder) has the power to make
withdrawals;
(xi)    pay all of the Seller’s operating expenses from the Seller’s own assets
(except for certain payments by a LKQ Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
(xii)    operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originators thereunder for
the purchase of Receivables from the Originators under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

21

--------------------------------------------------------------------------------




(xiii)    maintain its company charter in conformity with this Agreement, such
that (A) it does not amend, restate, supplement or otherwise modify its
Certificate of Formation or operating agreement in any respect that would
materially impair its ability to comply with the terms or provisions of any of
the Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement; and (B) its operating agreement, at all times that this Agreement is
in effect, provides for (1) not less than ten (10) days’ prior written notice to
the Administrative Agent and each Managing Agent of the replacement or
appointment of any manager that is to serve as an Independent Director for
purposes of this Agreement, (2) the condition precedent to giving effect to such
replacement or appointment that the Seller certify that the designated Person
satisfied the criteria set forth in the definition herein of “Independent
Director” and (3) each Managing Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director;”
(xiv)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of each
Managing Agent;
(xv)    maintain its company separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
(xvi)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
(xvii)    take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Sheppard Mullin
Richter & Hampton LLP, as counsel for the Seller, on September 28, 2012 and
relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.
(j)    Collections. Such Seller Party will cause (i) all Collections to be
remitted to either a Lock-Box or a Collection Account, (ii) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (iii) each Lock-Box and Collection Account to be subject at all
times to a Collection Account Agreement that is in full force and effect. In the
event any payments relating to Receivables Assets are remitted directly to the
Seller or any Affiliate of the Seller, the Seller will remit (or will cause all
such payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2)

22

--------------------------------------------------------------------------------




Business Days following receipt thereof, and, at all times prior to such
remittance, the Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent, the Managing Agents and the Purchasers. The Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent as contemplated by this Agreement.
(k)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Seller Party. The Seller will pay when due any taxes payable in connection
with the Purchased Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, the Administrative Agent, any Managing Agent or
any Financial Institution, except where the amount or validity of such taxes is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Seller.
(l)    Insurance. The Seller will maintain in effect, or cause to be maintained
in effect, at the Seller’s own expense, such casualty and liability insurance as
the Seller shall deem appropriate in its good faith business judgment.
(m)    Payment to Originators. With respect to any Receivable purchased by the
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the applicable Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.
Section 7.2    Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each of the Seller and the Servicer
hereby covenants, as to itself, that:
(a)    Name Change, Offices and Records. Such Seller Party will not (and will
not permit any Originator to) change its name (within the meaning of Section
9-507(c) of any applicable enactment of the UCC) or its identity, corporate or
company structure, jurisdiction of organization, or relocate its chief executive
office or any office where Records are kept unless it shall have: (i) given the
Administrative Agent and each Managing Agent at least thirty (30) days’ prior
written notice thereof, (ii) delivered to the Administrative Agent and each
Managing Agent all financing statements, instruments and other documents
requested by the Administrative Agent or any Managing Agent in connection with
such change so that the Administrative Agent, for the benefit of itself, the
Managing Agents and the Purchasers, continues to have a first priority,
perfected ownership or security interest in the Receivables Assets, and (iii) in
the case of a change of the jurisdiction of organization, delivered to the
Administrative Agent and each Managing Agent an opinion of counsel in form and
substance satisfactory to the Administrative Agent and each Managing Agent, as
to such organization and the applicable Seller Party’s or the

23

--------------------------------------------------------------------------------




applicable Originator’s valid existence and good standing and the perfection and
priority of the Administrative Agent’s ownership or security interest in the
Receivables Assets.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), such Seller Party will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent and each Managing Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that the Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.
(c)    Modifications to Contracts, Invoices and Credit and Collection Policy.
Such Seller Party will not, and will not permit any Originator to, amend, modify
or otherwise make any change to the Credit and Collection Policy or any Contract
or Invoice that could adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables. Except as provided
in Section 8.2(c), the Servicer will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Purchased Receivable or any
Invoice related thereto other than in accordance with the Credit and Collection
Policy without the prior written consent of each Managing Agent in compliance
with the notification requirements in Section 7.1(a)(vii).
(d)    Sales, Liens. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Purchased
Receivable, or upon or with respect to any Contract or Invoice under which any
Purchased Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent, the
Managing Agents and the Purchasers provided for herein), and the Seller will
defend the right, title and interest of the Administrative Agent, the Managing
Agents and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under the Seller or any
Originator. The Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory, the financing or lease of which gives rise to any Receivable.
(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
the Seller permit the Net Receivables Balance to be less than an amount equal to
the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
(f)    Termination Date Determination. The Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of the Administrative Agent

24

--------------------------------------------------------------------------------




and each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 6.2 of the Receivables Sale
Agreement.
(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event, the Seller will not make any Restricted Junior Payment if,
after giving effect thereto, the Seller would fail to meet its obligations set
forth in Section 7.1 (i)(xvi) or 7.2(e).
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1    Designation of the Servicer.
(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. LKQ is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms of
this Agreement. At any time following the occurrence of an Amortization Event,
the Administrative Agent may, and shall, at the direction of any Managing Agent,
at any time upon at least five (5) Business Days’ notice designate as the
Servicer any Person to succeed LKQ or any successor Servicer.
(b)    Without the prior written consent of the Administrative Agent, LKQ shall
not be permitted to delegate any of its duties or responsibilities as the
Servicer to any Person other than (i) an Originator with respect to the
Receivables originated by it, and (ii) with respect to certain Defaulted
Receivables, outside collection agencies in accordance with its customary
practices. None of the Originators shall be permitted to further delegate to any
other Person. If at any time, in accordance with Section 8.1(a), the
Administrative Agent shall designate as the Servicer any Person other than LKQ,
all duties and responsibilities theretofore delegated by LKQ to any Originator
may, at the discretion of the Administrative Agent, and shall, at the direction
of any Managing Agent, be terminated forthwith on notice given by the
Administrative Agent to LKQ.
(c)    Notwithstanding the foregoing subsection (b), (i) The Servicer shall be
and remain primarily liable to the Administrative Agent, the Managing Agents and
the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Administrative Agent,
the Managing Agents and the Purchasers shall be entitled to deal exclusively
with Person serving as Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Administrative Agent,
the Managing Agents and the Purchasers shall not be required to give notice,
demand or other communication to any Person other than the Servicer in order for
communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. LKQ, at all times that it is the Servicer,
shall be responsible for providing any sub-servicer or other delegate of the
Servicer with any notice given to the Servicer under this Agreement.
Section 8.2    Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

25

--------------------------------------------------------------------------------




(b)    The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall enter into a Collection
Account Agreement substantially in the form of Exhibit VI (or such other form
reasonably acceptable to the Administrative Agent) with each Collection Bank.
The Seller and the Servicer shall not deposit or otherwise credit, on or after
October 1, 2012, and shall not permit any other Person to deposit or otherwise
credit to any Collection Account any cash or payment item other than
Collections; provided, however, that it is acknowledged that, from time to time,
there may be de-minimus amounts that are deposited in the Collection Account
that are not Collections so long as (i) the Servicer, the Originator, and the
Seller maintain books and records which clearly establish the amounts on deposit
in such accounts that relate to Purchased Receivables and amounts that do not
relate to Purchased Receivables (the “Unrelated Funds”), and the Seller will
identify and remit the Unrelated Funds (or will cause all such Unrelated Funds
to be identified and remitted) out of the Collection Account to the appropriate
Person or account within two (2) Business Days following receipt thereof and
(ii) the Unrelated Funds deposited in a Collection Account during any calendar
month shall not exceed five percent (5.0%) of the aggregate monthly Collections
on the Purchased Receivables. In the case of any remittances received in any
Lock-Box or Collection Account that do not constitute Collections or other
proceeds of the Purchased Receivables, including without limitation, the
Unrelated Funds, the Servicer shall promptly remit such items to the owner of
such remittances.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of the Seller and the Purchasers their respective
shares of the Collections of the Receivables Assets in accordance with Article
II. The Servicer shall, upon the request of the Administrative Agent, segregate,
in a manner acceptable to the Administrative Agent, all cash, checks and other
instruments received by it from time to time constituting Collections of the
Receivables Assets from the general funds of the Servicer or the Seller prior to
the remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections of the Receivables Assets pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables Assets set aside for the Purchasers on the first Business Day
following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Purchased Receivable or adjust the Outstanding
Balance of any Purchased Receivable as the Servicer determines to be appropriate
to maximize Collections thereof; provided, however, that such extension or
adjustment shall not alter the status of such Purchased Receivable as a
Defaulted Receivable or limit the rights of the Administrative Agent, the
Managing Agents or the Purchasers under this Agreement. Notwithstanding anything
to the contrary contained herein, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivables Asset or to foreclose upon or
repossess any Related Security.
(e)    The Servicer shall hold in trust for the Seller and the Purchasers all
Records that (i) evidence or relate to the Purchased Receivables, the related
Contracts, Invoices and Related Security or (ii) are otherwise necessary or
desirable to collect the Purchased Receivables and shall, as soon as practicable
upon demand of the Administrative Agent or any

26

--------------------------------------------------------------------------------




Managing Agent, deliver or make available to the Administrative Agent all such
Records, at a place selected by the Administrative Agent. The Servicer shall, as
soon as practicable following receipt thereof turn over to the Seller any cash
collections or other cash proceeds received with respect to indebtedness owed to
the Seller not constituting Purchased Receivables. The Servicer shall, from time
to time at the request of any Purchaser, furnish to the Purchasers (promptly
after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or the Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
Section 8.3    Collection Notices. The Administrative Agent is authorized at any
time after the occurrence of an Amortization Event, in accordance with the
applicable Collection Account Agreements, to date and to deliver to the
Collection Banks the Collection Notices. The Seller hereby transfers to the
Administrative Agent for the benefit of the Purchasers, exclusive control of
each Lock-Box and the Collection Accounts. In case any authorized signatory of
the Seller whose signature appears on a Collection Account Agreement shall cease
to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
The Seller hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled to, at any time after the occurrence of
an Amortization Event, (i) endorse the Seller’s name on checks and other
instruments representing Collections of Receivables Assets, (ii) enforce the
Receivables, the related Contracts, Invoices and the Related Security and (iii)
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections of Receivables Assets to come
into the possession of the Administrative Agent rather than the Seller.
Section 8.4    Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, any Managing Agent or
any Purchaser of its rights hereunder shall not release the Servicer, any
Originator or the Seller from any of their duties or obligations with respect to
any Receivables or under the related Contracts or Invoices. None of the
Administrative Agent, the Managing Agents or the Purchasers shall have any
obligation or liability with respect to any Receivables or related Contracts or
Invoices, nor shall any of them be obligated to perform the obligations of the
Seller.
Section 8.5    Reports. The Servicer shall prepare and forward to the
Administrative Agent and each Managing Agent:
(i)    (A)    on the eighteenth (18th) calendar day of each month (or if such
day is not a Business Day, on the next succeeding Business Day) (each such date,
a “Monthly Reporting Date”) and at such times as the Administrative Agent or any
Managing Agent shall request, a Monthly Report; and
(B)    at such times as the Administrative Agent or any Managing Agent shall
have reasonable cause to make such request, a Weekly Report covering the period

27

--------------------------------------------------------------------------------




from and including Monday of the preceding week to but excluding Monday of such
week; and
(ii)    at such times as the Administrative Agent or any Managing Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.
Section 8.6    Servicing Fees. In consideration of LKQ’s agreement to act as the
Servicer hereunder, the Purchasers hereby agree that, so long as LKQ shall
continue to perform as the Servicer hereunder, LKQ shall be entitled to receive
a fee (the “Servicing Fee”) on each Settlement Date, in arrears for the
immediately preceding month, equal to the Servicing Fee Rate multiplied by the
Net Receivables Balance during such period, as compensation for its servicing
activities.
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a)    Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due and such failure shall continue for two (2) consecutive
Business Days, or (ii) to perform or observe any term, covenant or agreement
hereunder or under any other Transaction Document (other than as referred to in
clause (i) of this paragraph (a) or in Section 7.1(f)(ii)) and such failure
shall continue for fifteen (15) consecutive Business Days.
(b)    Any representation or warranty made by any Seller Party in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto shall prove to have been incorrect when made or
deemed made or any certification or statement made by any Seller Party in
connection with the foregoing shall prove to have been incorrect in any respect
when made or deemed made.
(c)    Failure of (A) the Seller to pay any Indebtedness when due; or (B) the
Servicer, any Originator or any of their respective Subsidiaries (other than the
Seller) to (i) pay any Indebtedness when due, which individually or together
with other such Indebtedness as to which any such failures exists has an
aggregate outstanding principal amount in excess of $50,000,000 (hereinafter,
“Material Indebtedness”), or (ii) default in making any payment of any interest
on any such Material Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created, or (iii) default in the observance or performance of any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or to become subject to a mandatory
offer to purchase by the obligor thereunder or to become payable.

28

--------------------------------------------------------------------------------




(d)    (i) Any Seller Party, any Originator or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against any Seller Party, any Originator or any of their
respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, or (iii) any
Seller Party, any Originator or any of their respective Subsidiaries shall take
any corporate, company or partnership action to authorize any of the actions set
forth in clauses (i) or (ii) above in this subsection (d).
(e)    The aggregate Purchaser Interests of the Purchasers shall exceed 100% at
the end of three (3) consecutive Business Days.
(f)    As at the end of any calendar month:
(i)    the average of the Default Ratios as at the end of such month and the two
preceding months shall exceed 6.0%;
(ii)    the average of the Dilution Ratios as at the end of such month and the
two preceding months shall exceed 1.0%; or
(iii)    the average of the Loss Ratios as at the end of such month and the two
preceding months shall exceed 3.0%.
(g)    A Change of Control shall occur.
(h)    (i) One or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount of $50,000,000 or more individually or in the aggregate, shall be
entered against the Servicer, any Originator or any of their respective
Subsidiaries (other than the Seller) on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for forty-five (45) consecutive days
without a stay of execution.
(i)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the assets of
the Seller or the Originator and such lien shall not have been released within
five (5) Business Days, or the Pension Benefit Guaranty Corporation shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the assets of the Seller, the Originator or any
Subsidiaries of the Originator.
(j)    (i) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement, (ii) the Seller or
any Originator shall cease to perform any of their respective material
obligations and undertakings under and pursuant to the Receivables Sale
Agreement or shall fail to vigorously enforce the rights and remedies accorded
under the Receivables Sale Agreement after the occurrence of such failure, or

29

--------------------------------------------------------------------------------




(iii) any Originator shall for any reason cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to the Seller
under the Receivables Sale Agreement.
(k)    This Agreement or the Receivables Sale Agreement shall terminate in whole
or in part (except in accordance with its terms), or shall cease to be effective
or to be the legally valid, binding and enforceable obligation of the Seller,
the Servicer or any Originator to the extent a party thereto, or any Obligor
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Managing Agents and the Purchasers shall cease to have a valid and perfected
first priority ownership or security interest in the Receivables Assets and the
Collection Accounts.
(l)    Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Administrative Agent and
each Managing Agent in accordance with Section 7.1(b)(vi) or without the written
acknowledgement by the Administrative Agent and each Managing Agent that such
Person conforms, to the satisfaction of the Administrative Agent, with the
criteria set forth in the definition herein of “Independent Director.”
Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of any
Managing Agent shall, take any of the following actions: (i) replace the Person
then acting as the Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d), or of an actual or deemed entry
of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables Assets. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Administrative Agent, the Managing Agents and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1    Indemnities by The Seller Parties. Without limiting any other
rights that the Administrative Agent, any Managing Agents or any Purchaser may
have hereunder or under applicable law, (A) the Seller hereby agrees to
indemnify (and pay upon demand to) the Administrative Agent, each Managing Agent
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other

30

--------------------------------------------------------------------------------




amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Administrative Agent, such Managing Agent or Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, any other Transaction Document or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of its activities as the Servicer hereunder
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):
(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(ii)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(iii)    taxes imposed by the United States, by the jurisdiction in which such
Indemnified Party’s principal executive office is located, or by any other
jurisdiction where such Indemnified Party has established a taxable nexus other
than in connection with the transactions contemplated by this Agreement, on or
measured by the overall net income of such Indemnified Party to the extent that
the computation of such taxes is consistent with the characterization for income
tax purposes of the acquisition by the Purchasers of Purchaser Interests as
either a purchase of assets or as a loan or loans by the Purchasers to the
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections, but not including any such taxes resulting from the
adoption after the date hereof of any law or any amendment or change in the
interpretation of any existing or future law that subjects such Indemnified
Party to taxes that would not be imposed by any law or the interpretation
thereof existing on the date hereof (except for changes in the rate of such
taxes);
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of any Indemnified Party to
any Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, the Seller and the Servicer shall indemnify
the Indemnified Parties for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement therefor would constitute recourse to the Seller or the Servicer)
relating to or resulting from:
(i)    any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

31

--------------------------------------------------------------------------------




(ii)    the failure by the Seller, the Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable, Contract
or Invoice related thereto, or the nonconformity of any Receivable, Contract or
Invoice included therein with any such applicable law, rule or regulation or any
failure of any Originator to keep or perform any of its obligations, express or
implied, with respect to any Contract or Invoice;
(iii)    any failure of the Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract, Invoice or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
or other similar proceeding of the Obligor) of the Obligor to the payment of any
Receivable (including, without limitation, a defense based on such Receivable or
the related Invoice or Contract not being a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms (other than
as a result of bankruptcy or other similar proceeding), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to the Seller, the Servicer or any Originator in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event described in Section 9.1(d);
(x)    any failure of the Seller to acquire and maintain, subject to the rights
of the Administrative Agent, Managing Agents, and Purchasers hereunder, legal
and equitable title to, and ownership of any Purchased Receivable from the
applicable Originator, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of the Seller to give reasonably equivalent
value to an Originator under the applicable Receivables Sale Agreement in
consideration of the transfer by such Originator of any Purchased Receivable, or
any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

32

--------------------------------------------------------------------------------




(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Managing Agents and the Purchasers, or to transfer to the
Administrative Agent for the benefit of the Managing Agents and the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided interest ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables Assets, free and
clear of any Adverse Claim (except as created by the Transaction Documents);
(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws;
(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of the Administrative Agent, the Managing Agents or the Purchasers
with respect to any Receivable or the value of any such Receivable;
(xiv)    any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
(xv)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included and calculated.
Section 10.2    Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source's obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by Section
10.1) or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax (except for taxes excluded by Section 10.1), insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or liabilities of a Funding Source or a Purchaser, or credit
extended by a Funding Source or a Purchaser pursuant to a Funding Agreement or
this Agreement or (iii) imposes any other condition the result of which is to
increase the cost to a Funding Source or a Purchaser of performing its
obligations under a Funding Agreement or this Agreement, or to reduce the rate
of return on a Funding Source's or Purchaser’s capital as a consequence of its
obligations under a Funding Agreement or this Agreement, or to reduce the amount
of any sum received or receivable by a Funding Source or a Purchaser under a
Funding Agreement or this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, the applicable Managing Agent shall notify the Seller of such Regulatory
Change and upon demand by such Managing Agent, the Seller shall pay to such
Managing Agent (for the benefit of the relevant Funding Source or Purchaser),
such amounts charged to such Funding Source or Purchaser or such amounts to
otherwise compensate such Funding Source or such Purchaser for such increased
cost or such reduction; provided that such Managing Agent shall provide the

33

--------------------------------------------------------------------------------




Seller with at least ten (10) Business Days’ prior notice of any amounts payable
under clause (iii) above. The term “Regulatory Change” shall mean (i) the
adoption after the date hereof of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy) or
any change therein after the date hereof, (ii) any change after the date hereof
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency, or (iii) the compliance, whether commenced prior to or after the date
hereof, by any Funding Source or Purchaser with the requirements of (A) the
final rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines;
Capital Maintenance: Regulatory Capital; Impact of Modifications to Generally
Accepted Accounting Principles; Consolidation of Asset-Backed Commercial Paper
Programs; and Other Related Issues, adopted by the United States bank regulatory
agencies on December 15, 2009 (the “FAS 166/167 Capital Guidelines”), (B) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank
Act”), (C) the BASEL Accord, or (D) any existing or future rules, regulations,
guidance, interpretations or directives from any Governmental Authority relating
to Accounting Standards Codification 860-10-40-5(a), the FAS 166/167 Capital
Guidelines, the Dodd-Frank Act or the BASEL Accord (whether or not having the
force of law).
(b)    A certificate of the applicable Purchaser or Funding Source setting forth
in reasonable detail the amount or amounts payable to such Purchaser or Funding
Source pursuant to paragraph (a) of this Section 10.2 and explaining the manner
(including calculations) in which such amount was determined, shall be delivered
to the Seller and shall be presumptive but rebuttable evidence.
Section 10.3        Other Costs and Expenses. Subject to the proviso in Section
7.1(d), the Seller shall pay to the Administrative Agent, each Managing Agent,
and each Purchaser on demand all costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of such Person’s auditors
auditing the books, records and procedures of the Seller, rating agency fees,
reasonable fees and out-of-pocket expenses of outside legal counsel for such
Person with respect thereto and with respect to advising such Person as to their
respective rights and remedies under this Agreement. The Seller shall pay to the
Administrative Agent and Managing Agents (for the account of the Administrative
Agent or such Managing Agents and their related Purchasers, as applicable) on
demand any and all reasonable costs and expenses of the Administrative Agent,
the Managing Agents and the Purchasers, including reasonable outside counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.
ARTICLE XI
THE MANAGING AGENTS AND THE ADMINISTRATIVE AGENT
Section 11.1    Authorization and Action. Each Purchaser hereby (i) designates
and appoints BTMU to act as its administrative agent hereunder and under each
other

34

--------------------------------------------------------------------------------




Transaction Document, (ii) designates and appoints its related Managing Agent as
its managing agent, and (iii) authorizes the Administrative Agent and such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Administrative Agent or the Managing Agent, as
applicable, by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto. Neither the
Administrative Agent nor any Managing Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent or any Managing Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for the Administrative Agent or any Managing Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, the
Administrative Agent and each Managing Agent shall act solely as agent for the
Purchasers designating such agent and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for any
Seller Party or any of such Seller Party’s successors or assigns. Neither the
Administrative Agent nor any Managing Agent shall be required to take any action
that exposes such Person to personal liability or that is contrary to this
Agreement, any other Transaction Document or applicable law. The appointment and
authority of the Administrative Agent and the Managing Agents hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes the Administrative Agent to execute each of the
Collection Account Agreements on behalf of such Purchaser (the terms of which
shall be binding on such Purchaser). Each Purchaser hereby authorizes its
related Managing Agent to execute the Fee Letter on behalf of such Purchaser
(the terms of which shall be binding on such Purchaser).
Section 11.2    Delegation of Duties. The Administrative Agent and the Managing
Agents may execute any of their respective duties under this Agreement and each
other Transaction Document by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 11.3    Exculpatory Provisions. None of the Administrative Agent, the
Managing Agents, or any of its directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Administrative Agent nor any Managing Agent
shall be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this

35

--------------------------------------------------------------------------------




Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties. Neither the Administrative Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Administrative Agent or such Managing
Agent, as applicable has received notice from the Seller or a Purchaser. No
Managing Agent shall have any responsibility hereunder to any Purchaser other
than the Purchasers in its Purchaser Group.
Section 11.4    Reliance by the Administrative Agent and the Managing Agents.
The Administrative Agent and the Managing Agents shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Seller),
independent accountants and other experts selected by the Administrative Agent
or any Managing Agent. Each of the Administrative Agent and each Managing Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the related Purchaser Group Conduit or the
Required Financial Institutions or all of the Purchasers, as applicable, as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Administrative Agent or such
Managing Agent shall have received such advice, the Administrative Agent or such
Managing Agent may take or refrain from taking any action, as the Administrative
Agent or such Managing Agent shall deem advisable and in the best interests of
the Purchasers. The Administrative Agent and the Managing Agents shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of its related Purchaser Group or the Required Financial
Institutions or all of the Purchasers, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Purchasers.
Section 11.5    Non-Reliance on the Administrative Agent, the Managing Agents
and Other Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Managing Agents, or any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
or any Managing Agent hereafter taken, including, without limitation, any review
of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Managing Agent.
Each Purchaser represents and warrants to the Administrative Agent and the
Managing Agents that it has and will, independently and without reliance upon
the Administrative Agent, any Managing Agents or any other Purchaser and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
Section 11.6    Reimbursement and Indemnification. The Financial Institutions
agree to reimburse and indemnify the Administrative Agent and the Financial
Institutions in each Purchaser Group agree to reimburse and indemnify the
Managing Agent for such Purchaser Group, and their respective officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i)

36

--------------------------------------------------------------------------------




for any amounts for which the Administrative Agent or such Managing Agent,
acting in its capacity as an Administrative Agent or a Managing Agent, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Administrative Agent, in its capacity as Administrative
Agent, or any Managing Agent, acting in its capacity as a Managing Agent and
acting on behalf of its related Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.
Section 11.7    Administrative Agent and Managing Agents in their Individual
Capacity. The Administrative Agent, each Managing Agent and each of their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Seller or any Affiliate of the Seller as
though it were not the Administrative Agent or a Managing Agent hereunder. With
respect to the acquisition of Purchaser Interests pursuant to this Agreement,
the Administrative Agent and each Managing Agent shall have the same rights and
powers under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Administrative Agent or a Managing
Agent, and the terms “Financial Institution,” “Purchaser,” “Financial
Institutions” and “Purchasers” shall include the Agent in its individual
capacity, as applicable.
Section 11.8    Successor Administrative Agent. The Administrative Agent may,
upon five days’ notice to the Seller and the Purchasers, and the Administrative
Agent will, upon the direction of all of the Purchasers (other than the
Administrative Agent, in its individual capacity) resign as Administrative
Agent. If the Administrative Agent shall resign, then the Required Financial
Institutions during such five-day period shall appoint from among the Purchasers
a successor administrative agent. If for any reason no successor Administrative
Agent is appointed by the Required Financial Institutions during such five-day
period, then effective upon the termination of such five-day period, the
Managing Agents shall perform all of the duties of the Administrative Agent
hereunder and under the other Transaction Documents with respect to its
Purchaser Group and the Seller and the Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids that would otherwise be payable
directly to the Administrative Agent directly to the applicable Managing Agents
and for all purposes shall deal directly with the Managing Agents as they would
the Administrative Agent. The Seller Parties shall have thirty (30) days after
the appointment of a new Administrative Agent (or, if no successor
Administrative Agent shall be appointed, thirty-five (35) days after the
Administrative Agent’s resignation), to transfer valid and perfected first
priority ownership and security interests in the Receivables Assets and
Collection Accounts to the successor Administrative Agent or Managing Agents, as
the case may be, and during such period or until such interests are transferred
if prior to the end of such period, the resigning Administrative Agent shall
continue to hold such interests for the benefit of the Purchasers. After the
effectiveness of any retiring Administrative Agent’s resignation hereunder as
Administrative Agent and the transfer of the interests or expiration of the
period as described in the immediately preceding sentence, the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and under the other Transaction Documents.

37

--------------------------------------------------------------------------------




Section 11.9    Successor Managing Agent. A Managing Agent may, upon five- days’
notice to the Seller, the Administrative Agent and the Purchasers in its
Purchaser Group, and a Managing Agent will, upon the direction of all of the
Purchasers in such Managing Agent’s Purchaser Group (other than such Managing
Agent, in its individual capacity) resign as Managing Agent. If a Managing Agent
shall resign, then the Financial Institutions in such Purchaser Group during
such five-day period shall appoint from among such Financial Institutions a
successor managing agent. If for any reason no successor Managing Agent is
appointed by such Financial Institutions during such five-day period, then
effective upon the termination of such five-day period, the Purchasers in such
Purchaser Group shall perform all of the duties of the resigning Managing Agent
hereunder and under the other Transaction Documents and the Seller and the
Servicer and the Administrative Agent (as applicable) shall make all payments in
respect of the Aggregate Unpaids that would otherwise be payable to the Managing
Agents directly to the applicable Purchasers and for all purposes shall deal
directly with such Purchasers as they would the Managing Agents. After the
effectiveness of any retiring Managing Agent’s resignation hereunder, the
retiring Managing Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was a Managing Agent
under this Agreement and under the other Transaction Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Assignments.
(b)    The Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by a Conduit of all or any portion of its rights
under, interest in, title to and obligations under this Agreement to (i) the
Financial Institutions in such Conduit’s Purchaser Group pursuant to a Liquidity
Agreement or (ii) any other Eligible Assignee, and upon such assignment, such
Conduit shall be released from its obligations so assigned. Further, the Seller
and each Financial Institution hereby agree that any assignee of any Conduit of
this Agreement or all or any of the Purchaser Interests of such Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to such party, and no such assignment shall in any
way impair the rights and benefits of such Conduit hereunder. Neither the Seller
nor the Servicer shall have the right to assign its rights or obligations under
this Agreement.
(c)    Any Financial Institution may at any time and from time to time assign to
one or more Eligible Assignee (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of the Conduits in such
Financial Institution’s Purchaser Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s and (ii) agree to deliver to the Administrative Agent and the related
Managing Agent, promptly following any request therefor by the Managing Agent
for

38

--------------------------------------------------------------------------------




its Purchaser Group or the affected Conduits, an enforceability opinion in form
and substance satisfactory to such Managing Agent and such Conduit or Conduits.
Upon delivery of the executed Assignment Agreement to the related Managing Agent
and the Administrative Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by the
Seller, the Purchasers, the Managing Agents or the Administrative Agent shall be
required.
Section 12.2    Participations. Any Financial Institution may, in the ordinary
course of its business, at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of such Financial Institutions or any other interest of such Financial
Institution hereunder. Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution’s
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and the Conduits, the Managing Agents, the Administrative
Agent and the Seller shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 13.1(b)(i).
Section 12.3    Additional Purchaser Groups. Upon the Seller’s request with
approval of the Administrative Agent and each Managing Agent, an additional
Purchaser Group may be added to this Agreement at any time by the execution and
delivery of a Joinder Agreement by the members of such proposed additional
Purchaser Group, the Seller, the Servicer, the Administrative Agent and each
Managing Agent. Upon the effective date of such Joinder Agreement, (i) each
Person specified therein as a “Conduit” shall become a party hereto as a
Conduit, entitled to the rights and subject to the obligations of a Conduit
hereunder, (ii) each Person specified therein as a “Financial Institution” shall
become a party hereto as a Financial Institution, entitled to the rights and
subject to the obligations of a Financial Institution hereunder, (iii) each
Person specified therein as a “Managing Agent” shall become a party hereto as a
Managing Agent, entitled to the rights and subject to the obligations of a
Managing Agent hereunder and (iv) the Purchase Limit shall be increased by an
amount equal to the aggregate Commitments of the Financial Institutions party to
such Joinder Agreement.
Section 12.4    Non-Renewing Financial Institutions.
(a)    Each Financial Institution hereby agrees to deliver written notice to the
Managing Agent in its Purchaser Group not more than 30 Business Days and not
less than 5 Business Days prior to the Liquidity Termination Date indicating
whether such Financial Institution intends to renew its Commitment hereunder. If
any Financial Institution fails to deliver such notice on or prior to the date
that is 5 Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its

39

--------------------------------------------------------------------------------




Commitment (each Financial Institution which has declined or has been deemed to
have declined to renew its Commitment hereunder, a “Non-Renewing Financial
Institution”). The Managing Agent in such Financial Institution’s Purchaser
Group shall promptly notify the Conduits in the related Purchaser Group of each
Non-Renewing Financial Institution and each such Conduit, in its sole
discretion, may (i) to the extent of Commitment Availability, declare that such
Non-Renewing Financial Institution’s Commitment shall, to such extent,
automatically terminate on a date specified by such Conduit on or before the
Liquidity Termination Date or (ii) upon one (1) Business Day’s notice to such
Non-Renewing Financial Institution assign to such Non-Renewing Financial
Institution on a date specified by such Conduit its ratable share of the
aggregate Purchaser Interests then held by the Conduit, subject to, and in
accordance with, a Liquidity Agreement. The parties hereto expressly acknowledge
that any declaration of the termination of any Commitment, any assignment
pursuant to this Section 12.4 and the order of priority of any such termination
or assignment among Non-Renewing Financial Institutions shall be made by the
Conduits in the related Purchaser Group in their sole and absolute discretion.
(b)    Upon any assignment to a Non-Renewing Financial Institution as provided
in this Section 12.4, any remaining Commitment of such Non-Renewing Financial
Institution shall automatically terminate. Upon reduction to zero of the Capital
of all of the Purchaser Interests of a Non-Renewing Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.4) all rights
and obligations of such Non-Renewing Financial Institution hereunder shall be
terminated and such Non-Renewing Financial Institution shall no longer be a
“Financial Institution” hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Non-Renewing Financial Institution prior to its
termination as a Financial Institution.
Section 12.5    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller, the Administrative Agent, the applicable Managing Agent or any other
Person; provided that no such pledge or grant of a security interest shall
release a Financial Institution from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Financial Institution as a party
hereto.
ARTICLE XIII
MISCELLANEOUS
Section 13.1    Waivers and Amendments. No failure or delay on the part of the
Administrative Agent, any Managing Agent or any Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
(a)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
13.1(b).

40

--------------------------------------------------------------------------------




The Seller and the Administrative Agent (at the direction or with the consent of
the Required Financial Institutions), may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:
(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by the
Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield (or any component thereof), (C) reduce any fee payable to any Managing
Agent for the benefit of the Purchasers, (D) except pursuant to Article XII
hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Pro Rata Share (except pursuant to a Liquidity Agreement or
Section 12.4) or any Financial Institution’s Commitment, (E) amend, modify or
waive any provision of the definition of Required Financial Institutions or this
Section 13.1(b), (F) consent to or permit the assignment or transfer by the
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Concentration Limit,” “Aggregate Reserve,”
“Yield and Servicer Reserve,” “Loss and Dilution Reserve,” “Loss Percentage,”
“Dilution Ratio,” “Default Ratio” or “Loss Ratio” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses;
(ii)    without the written consent of the then Administrative Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Administrative Agent;
(iii)    without the written consent of each Managing Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Managing Agent;
(iv)    without the written consent of the Servicer, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of the Servicer.
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of the Seller (such consent not to be
unreasonably withheld or delayed) and at the request of the Managing Agent in
such Financial Institution’s Purchaser Group, the Administrative Agent may amend
this Agreement solely to add additional Persons as Financial Institutions to a
Purchaser Group hereunder, and (ii) the Administrative Agent, the Required
Financial Institutions and the Conduits may enter into amendments to modify any
of the terms or provisions of Article XI, Article XII, Section 13.13 or any
other provision of this Agreement without the consent of the Seller or Servicer,
provided that such amendment has no negative impact upon the Seller or Servicer.
Any modification or waiver made in accordance with this Section 13.1 shall apply
to each of the Purchasers equally and shall be binding upon the Seller, the
Servicer, the Purchasers, the Managing Agents and the Administrative Agent. Each
Managing Agent shall promptly notify each rating agency then rating the
Commercial Paper of

41

--------------------------------------------------------------------------------




the Conduit in its related Purchaser Group of any material amendment to, or
consent or waiver of, this Agreement.
Section 13.2    Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire or electronic facsimile transmission or similar writing) and shall be
given to the other parties hereto at their respective addresses or facsimile
numbers set forth on the signature pages hereof or at such other address or
facsimile number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective if given by facsimile, upon the receipt thereof, if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or if given by any other means, when
received at the address specified in this Section 13.2. The Seller hereby
authorizes the Administrative Agent and each Managing Agent to effect purchases
based on telephonic notices made by any Person whom the Administrative Agent or
such Managing Agent, as the case may be, in good faith believes to be acting on
behalf of the Seller. The Seller agrees to deliver promptly to the
Administrative Agent or each applicable Managing Agent, as the case may be, a
written confirmation of each telephonic notice signed by an authorized officer
of the Seller; provided, however, the absence of such confirmation shall not
affect the validity of such notice. If the written confirmation differs from the
action taken by the Administrative Agent or such Managing Agent, the records of
the Administrative Agent or such Managing Agent shall govern absent manifest
error.
Section 13.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
Section 13.4    Protection of Ownership Interests of the Purchasers.
(a)    The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent or
any Managing Agent may reasonably request, to perfect, protect or more fully
evidence the sale and assignment of the Purchaser Interests, or to enable the
Administrative Agent, the Managing Agents or the Purchasers to exercise and
enforce their rights and remedies hereunder. At any time after the occurrence of
an Amortization Event, the Administrative Agent may, or the Administrative Agent
may direct the Seller or the Servicer to, notify the Obligors of Receivables
Assets, at the Seller’s expense, of the ownership or security interests of the
Purchasers under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables Assets be made directly to
the Administrative Agent or its designee. The Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

42

--------------------------------------------------------------------------------




(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent, any Managing Agent or any Purchaser may (but shall not
be required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s, such Managing Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 10.3. Each Seller Party irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party to (i) execute on behalf
of the Seller as debtor and to file financing statements necessary or desirable
in the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
interests of the Purchasers in the Receivables. This appointment is coupled with
an interest and is irrevocable.
Section 13.5    Confidentiality. (a) Each of the Administrative Agent, the
Managing Agents and the Purchasers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) on
a need to know basis to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (each of the
foregoing being collectively referred to as “Representatives”; it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Transaction Document or any suit,
action or proceeding relating to this Agreement or any other Transaction
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Seller, (h) by the Administrative Agent, any Managing Agent
or any Conduit to any rating agency (including, without limitation, in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934),
Commercial Paper dealer, or provider of a surety, guaranty or credit or
liquidity enhancement to any Conduit or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Managing Agent or any
Purchaser on a nonconfidential basis from a source other than the Company. For
the purposes of this Section, “Information” means all information received from
the Company relating to the Company and its Subsidiaries or their business,
other than any such information (x) that is available to the Administrative
Agent, any Managing Agent or any Purchaser on a nonconfidential basis prior to
disclosure by the Company or (y) that is independently developed by the
Administrative Agent, any Managing Agent or any Purchaser or any of their
respective Representatives without reference to the Information. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised at least the same degree of care to

43

--------------------------------------------------------------------------------




maintain the confidentiality of such Information as such Person would accord to
its own confidential information
(b)    EACH OF THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND EACH PURCHASER
ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 13.5(a) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE SELLER PARTIES OR THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE SELLER PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE SELLER PARTIES OR THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH OF THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND EACH
PURCHASER REPRESENTS TO THE SELLER PARTIES AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 13.6    Bankruptcy Petition. The Seller, the Servicer, the
Administrative Agent, each Managing Agent and each Purchaser hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of a Conduit, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
Section 13.7    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, the
Administrative Agent, any Managing Agent or any Financial Institution, no claim
may be made by any Seller Party or any other Person against any Conduit, the
Administrative Agent, any Managing Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

44

--------------------------------------------------------------------------------




Section 13.8    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
Section 13.9    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING PROCEEDINGS
AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT, ANY MANAGING
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY
MANAGING AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 13.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED PURSUANT TO
THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
Section 13.11    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii)

45

--------------------------------------------------------------------------------




the indemnification and payment provisions of Article X, and Sections 13.5 and
13.6 shall be continuing and shall survive any termination of this Agreement.
Section 13.12    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 13.13    Agent Roles. Each of the Financial Institutions acknowledges
that any Person party hereto as the Administrative Agent or a Managing Agent may
now or in the future act, (i) as administrative agent for the Conduits and
Financial Institutions in its Purchaser Group (ii) as issuing and paying agent
for the Commercial Paper issued by the related Conduit, (iii) to provide credit
or liquidity enhancement for the timely payment for the Commercial Paper and
(iv) to provide other services from time to time for the Conduits or Financial
Institutions in its Purchaser Group (collectively, the “Agent Roles”). Without
limiting the generality of this Section 13.13, each Financial Institution hereby
acknowledges and consents to any and all Agent Roles and agrees that in
connection with any Agent Role, a Managing Agent or the Administrative Agent, as
applicable, may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
Managing Agent for the Conduits in its Purchaser Group, and the giving of notice
to the Administrative Agent of a mandatory purchase pursuant to a Liquidity
Agreement.
Section 13.14    Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the Purchasers or the
Administrative Agent for the benefit of the Purchasers, with the full benefits
of ownership of the applicable Purchaser Interests. Except as specifically
provided in this Agreement, each sale of Purchaser Interests hereunder is made
without recourse to the Seller; provided, however, that (i) the Seller shall be
liable to each Purchaser, each Managing Agent and the Administrative Agent for
all representations, warranties, covenants and indemnities made by the Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Managing
Agent or the Administrative Agent or any assignee thereof of any obligation of
the Seller or any Originator or any other person arising in connection with the
Receivables, the Related Security, or the related Contracts or Invoices, or any
other obligations of the Seller or any Originator.
(b)    In addition to any ownership interest which the Purchasers or the
Administrative Agent may from time to time acquire pursuant hereto, the Seller
hereby grants to the Administrative Agent for the ratable benefit of the
Managing Agents and the Purchasers a valid security interest in all of the
Seller’s right, title and interest in, to and under the following assets, now
existing or hereafter arising: (i) all Purchased Receivables, (ii) the
Collections

46

--------------------------------------------------------------------------------




relating to Purchased Receivables, (iii) each Lock-Box, (iv) each Collection
Account, (v) all Related Security, (vi) all other rights and payments relating
to such Purchased Receivables, (vii) all of the Seller’s rights, title, and
interest in, to and under the Receivables Sale Agreement (including, without
limitation, (a) all rights to indemnification arising thereunder and (b) all UCC
financing statements filed pursuant thereto), (viii) all proceeds of any of the
foregoing, and (ix) all other assets of the Seller in which the Purchasers or
the Administrative Agent on behalf of the Managing Agents and the Purchasers has
acquired, may hereafter acquire and/or purports to have acquired an interest
hereunder to secure the prompt and complete payment of the Aggregate Unpaids,
which security interest shall be prior to all other Adverse Claims thereto. The
Administrative Agent, the Managing Agents and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative. The Seller hereby
authorizes, within the meaning of 9-509 of any applicable enactment of the UCC,
the Administrative Agent as secured party for the benefit of itself, the
Managing Agents and of the Purchasers, (x) to file, without the signature of the
Seller or any Originator, as debtors, the UCC financing statements contemplated
herein and under the Receivables Sale Agreement and (y) to include, on any
financing statement filed against the Seller, the collateral description: “all
of the Debtor’s personal property and other assets, whether now owned or
existing or hereafter acquired or arising, and wheresoever located, together
with all products and proceeds thereof, substitutions and replacements therefor,
and additions and accessions thereto.”
(c)    If, notwithstanding the intention of the parties expressed above, any
sale or transfer by the Seller hereunder shall be characterized as a secured
loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a “Recharacterization”), then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, each of the Seller
and the Administrative Agent, each Managing Agent and each Purchaser represents
and warrants as to itself that each remittance of Collections by the Seller to
the Administrative Agent, any Managing Agent or any Purchaser hereunder will
have been (i) in payment of a debt incurred by the Seller in the ordinary course
of business or financial affairs of the Seller, the Administrative Agent and
each Purchaser and (ii) made in the ordinary course of business or financial
affairs of the Seller, the Administrative Agent and each Purchaser.
(d)    In connection with the Seller’s transfer of its right, title and interest
in, to and under the Receivables Sale Agreement, the Seller agrees that the
Administrative Agent shall have the right to enforce the Seller’s rights and
remedies under the Receivables Sale Agreement, to receive all amounts payable
thereunder or in connection therewith, to consent to amendments, modifications
or waivers thereof, and to direct, instruct or request any action thereunder,
but in each case without any obligation on the part of the Administrative Agent,
any Managing Agent or any Purchaser or any of its or their respective Affiliates
to perform any of the obligations of the Seller under the Receivables Sale
Agreement. To the extent that the Seller enforces the Seller’s rights and
remedies under the Receivables Sale Agreement, from and after the occurrence of
an Amortization Event, and during the continuance thereof, the Administrative
Agent shall have the exclusive right to direct such enforcement by the Seller.

47

--------------------------------------------------------------------------------




Section 13.15    USA PATRIOT Act. Each Financial Institution that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of the each Seller Party and other information that will
allow such Committed Purchaser to identify each Seller Party in accordance with
the Act.
Section 13.16    Investor Information. The Managing Agents will, promptly after
the request therefor by the Seller (but no more frequently than once per month),
provide the Seller with a copy of the current private placement memorandum for
any related Conduit, together with the approximate outstanding amount of such
Conduit’s commercial paper as of a recent date.
Section 13.17    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Seller notifies the Administrative Agent that the Seller requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Seller that the Required
Financial Institutions request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at "fair value", as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.






[SIGNATURE PAGES FOLLOW]



48

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
LKQ RECEIVABLES FINANCE COMPANY, LLC, as Seller


By: /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: VP and CFO


Address:     500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: Manager Kyle Treat
Telephone: 312-621-2772
Email: kltreat@lkqcorp.com
Fax: 866-669-2811

with a copy to:    






LKQ CORPORATION, as Servicer


By: /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: Ex VP and CFO


Address:     500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: General Counsel
Telephone: 312-621-1950
Email: victorcasini@lkqcorp.com
Fax: 312-207-1529

Signature Page to
Receivables Purchase Agreement

--------------------------------------------------------------------------------






VICTORY RECEIVABLES CORPORATION, as a Conduit

By: /s/ DAVID V. DEANGELIS            
Name: David V. DeAnglis
Title: Vice President


Victory Receivables Corporation
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, NY 10036
Telephone: (212) 295-2777
Facsimile:
(212) 302-8767

Attention:
Frank B. Bilotta





with copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Nicolas Mounier / Eric Williams / Devang Sodha
Telephone: 212-782-5980 / 212-782-4910 / 212-782- 4253
Facsimile: 212-782-6448
E-mail: securitization_reporting@us.mufg.jp ewilliams@us.mufg.jp
dsodha@us.mufg.jp

Signature Page to
Receivables Purchase Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Financial Institution


By: /s/ THOMAS DANIELSON            
Name: Thomas Danielson
Title: Authorized Signatory


Address:
1251 Avenue of the Americas

New York, NY 10020
Attention:
Nicolas Mounier / Eric Williams / Devang Sodha

Telephone:
(212) 782-5980 / (212) 782-4910 / (212) 782-4253

Facsimile:
(212) 782-6448

E-mail:
securitization_reporting@us.mufg.jp

ewilliams@us.mufg.jp
dsodha@us.mufg.jp



Signature Page to
Receivables Purchase Agreement

--------------------------------------------------------------------------------


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent and as a Managing Agent


By: /s/ ERIC WILLIAMS            
Name: Eric Williams
Title: Director

For Purchase Notices:


Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.

34 Exchange Place, Plaza III 5th Floor
Jersey City, NJ 07311
Attention:
John Donoghue

Facsimile No.:
(201) 369-2149

Email:
securitization_reporting@us.mufg.jp



With a copy to:


Address:
1251 Avenue of the Americas

New York, NY 10020
Attention:
Nicolas Mounier / Eric Williams / Devang Sodha

Telephone:
(212) 782-5980 / (212) 782-4910 / (212) 782-4253

Facsimile:
(212) 782-6448

E-mail:
securitization_reporting@us.mufg.jp

ewilliams@us.mufg.jp
dsodha@us.mufg.jp







Signature Page to
Receivables Purchase Agreement

--------------------------------------------------------------------------------




EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual for Rebates and Discounts” means accruals related to contractual or
anticipated rebates and payment discount programs.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
and Dilution Reserve and the Yield and Servicer Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of Aggregate
Capital and all other unpaid Obligations (whether due or accrued) at such time.
“Agreement” means this Receivables Purchase Agreement, as the same may be
further amended, restated, supplemented or otherwise modified from time to time.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d), (iii) the Business Day specified in a written notice
from the Administrative Agent following the occurrence of any other Amortization
Event, (iv) the Business Day specified in a written notice from the
Administrative Agent following the failure of any Seller Party to perform or
observe any term, covenant or agreement under Section 7.1(f)(ii), and (v) the
date which is five (5) Business Days after the Administrative Agent’s receipt of
written notice from the Seller that it wishes to terminate the facility
evidenced by this Agreement.
“Amortization Event” has the meaning set forth in Article IX.

Exh. I-1

--------------------------------------------------------------------------------




“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Base Rate” means, for any day, a rate per annum equal the corporate base rate,
prime rate or base rate of interest, as applicable, announced by the
Administrative Agent from time to time, changing when and as such rate changes.
“BASEL Accord” means, the second accord adopted by the BASEL Committee on
Banking Supervision (as defined below), to the extent and in the manner
implemented as an applicable law, guideline or request (or any combination
thereof) from any Governmental Authority (whether or not having the force of
law), as such accord and any related law, guideline or request may be amended,
supplemented, restated or otherwise modified, including, but not limited to,
each similar and subsequent accord that may be adopted by the BASEL Committee on
Banking Supervision (including, but not limited to, the proposed accord known as
BASEL III) and all related laws, guidelines or requests implementing each such
accord as may be adopted and amended or supplemented from time to time. As used
herein, “BASEL Committee on Banking Supervision” means, the committee created in
1974 by the central bank governors of the Group of Ten nations. For purposes
hereof “Group of Ten” shall mean the eleven countries of Belgium, Canada,
France, Germany, Switzerland, the United States, Italy, Japan, the Netherlands,
Sweden and the United Kingdom, which are commonly referred to as the “Group of
Ten” or “G-10”, and any successor thereto.
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by the Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the Yield (as applicable)
that would have accrued during the remainder of the Settlement Period or the
tranche periods for Commercial Paper determined by the related Managing Agent to
relate to such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated. In the event that the amount referred
to in subclause (B) exceeds the amount referred to in subclause (A), the
relevant Purchaser or Purchasers agree to pay to the Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“BTMU” has the meaning set forth in the preamble.

Exh. I-2

--------------------------------------------------------------------------------




“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by any Managing Agent, which, in each
case, are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.6) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.
“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
"beneficial owner" (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 30% of the outstanding common stock
of the Company; (ii) LKQ shall cease to own, free and clear of all Adverse
Claims, directly or indirectly, all of the outstanding partnership interests,
membership interests, voting stock or other ownership interests, as applicable,
in any Originator or (iii) Keystone shall cease to own directly, free and clear
of all Adverse Claims (other than liens on the equity interests of Seller to
secure the obligations of LKQ and its Subsidiaries under LKQ’s senior credit
facilities), all of the outstanding shares of voting stock of the Seller.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among an Originator (if the related Collection Account was in the
name of such Originator prior to being transferred into the name of the Seller),
the Seller, the Administrative Agent and a Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrative Agent to a Collection Bank.
“Collections” means, with respect to any Purchased Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, (i) all yield, Finance Charges or other related amounts
accruing in respect thereof and all cash proceeds and insurance proceeds of
Related Security with respect to such Receivable, (ii) all Deemed Collections
and (iii) the proceeds of any sale of Designated Defaulted Receivables.

Exh. I-3

--------------------------------------------------------------------------------




“Commercial Paper” means the promissory notes of a Conduit issued by such
Conduit in the commercial paper market.
“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests hereunder from the Seller
in an amount not to exceed (i) in the aggregate, the amount set forth opposite
such Financial Institution’s name on Schedule A to this Agreement, or in the
case of a Financial Institution that becomes a party to this Agreement pursuant
to an Assignment Agreement or a Joinder Agreement, as applicable, the amount set
forth therein as such Financial Institution’s “Commitment”, in each case, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 12.4
hereof) and (ii) with respect to any individual purchase hereunder, its Pro Rata
Share of the Purchase Price therefor.
“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.
“Concentration Limit” means, for any Obligor on any date, either (i) the highest
Concentration Percentage set forth below based on the Short-Term Debt Ratings of
such Obligor on such date, or (ii) such higher percentage (a “Special
Concentration Percentage”), if any, as is otherwise agreed to by the Seller, the
Managing Agents and the Administrative Agent and designated by the
Administrative Agent in a writing delivered to the Seller, in each case
multiplied by the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor on such date; provided, that in the case of an Obligor and its
Affiliates, the Concentration Limit shall be calculated as if such Obligor and
such Affiliates were a single Obligor; provided, further, that each applicable
Managing Agent shall have received written confirmation from each of S&P and
Moody’s that the ratings of the commercial paper notes issued by any Conduit
Purchaser in its Purchaser Group would not, as a result of any Special
Concentration Percentage, be reduced or withdrawn; and provided further, that
any Managing Agent may reduce or cancel any Special Concentration Percentage
with respect to any Obligor upon three (3) Business Days’ notice to the Seller.
Short-Term Debt Ratings
Concentration Percentage
At least A-1 by S&P and 
at least P-1 by Moody’s
19%
At least A-2 by S&P and 
at least P-2 by Moody’s
9.5%
At least A-3 by S&P and 
at least P-3 by Moody’s
6.33%
Any other Short-Term Debt Rating or Unrated by either S&P or Moody’s
4.75%


Exh. I-4

--------------------------------------------------------------------------------




“Conduit” means, a Person identified as a “Conduit” on Schedule A and its
respective successors and permitted assigns.
“Conduit Purchase Limit” means, for any Conduit, the maximum principal amount of
the Purchaser Interests which may be purchased by such Conduit as set forth on
Schedule A (or on the applicable schedule to the Assignment Agreement or Joinder
Agreement pursuant to which such Conduit became a party hereto), subject to
assignment pursuant to Section 12.1(a), as such amount may be modified from time
to time by notice from the related Managing Agent to the Seller and the
Administrative Agent.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements or other writings (other than the related Invoice) pursuant to which
such Receivable arises or which evidences such Receivable.
“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are directly or
indirectly funded by Pooled Commercial Paper for such day, minus (iv) any
accrual of income net of expenses received on such day from investment of
collections received under all receivable purchase facilities directly or
indirectly funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
related to the prepayment of any Purchaser Interest of a Conduit pursuant to the
terms of any receivable purchase facilities directly or indirectly funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if the Seller shall request any Incremental Purchase during any period of time
determined by the Managing Agent in its sole discretion to result in
incrementally higher Yield applicable to such Incremental Purchase, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be directly or indirectly funded by such Conduit in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional Yield applicable only to such
special pool and charged each day during such period against such Capital.
“CP Rate” means with respect to any Settlement Period and any Purchaser Interest
funded by a Conduit if and to the extent such Conduit directly or indirectly
funds the purchase or maintenance of its Purchaser Interest by the issuance of
Commercial Paper during such Settlement Period, a per annum rate equal to a
fraction, expressed as a percentage, (i) the numerator of which shall be equal
to the sum of the CP Costs, determined on a pro rata basis,

Exh. I-5

--------------------------------------------------------------------------------




based upon the percentage share that the dollar amount of such Purchaser
Interest represents in relation to all assets or investments associated with any
assets held by such Conduit and directly or indirectly funded substantially with
Pooled Commercial Paper, for each day during such Settlement Period (or portion
thereof), and (ii) the denominator of which is the weighted daily average
Capital of such Purchaser Interest during such Settlement Period; provided that
if an Amortization Event shall have occurred and the Administrative Agent has
exercised its rights pursuant to Section 9.2, the CP Rate with respect to each
Purchaser Interest shall mean a rate per annum equal to the Default Rate.
“Credit and Collection Policy” means the Seller’s credit and collection policies
and practices relating to Contracts, Invoices and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.
“Credit Memo Reserve” means a reserve established based upon the estimated
future credits related to stock, scrap, warranty and damage returns.
“Deemed Collections” means the aggregate of all amounts the Seller shall have
been deemed to have received as a Collection of a Receivable. The Seller shall
be deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by the Seller or by the Servicer on the Seller’s behalf
(other than cash Collections on account of the Receivables) or (y) reduced or
canceled as a result of a setoff in respect of any claim by any Person (whether
such claim arises out of the same or a related transaction or an unrelated
transaction) or (ii) any of the representations or warranties in Article V are
no longer true with respect to any Receivable.
“Default Fee” means with respect to any amount due and payable by the Seller in
respect of any Aggregate Unpaids, an amount equal to the interest accruing on
any such unpaid Aggregate Unpaids at a rate per annum equal to the Default Rate.
“Default Rate” means, for any day, a per annum rate equal to the sum of (i)
2.00% plus (ii) the Base Rate.
“Default Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Defaulted Receivables as of such day divided by (ii)
the aggregate Outstanding Balance of all Receivables as of such day.
“Defaulted Receivable” means a Purchased Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(d) (as if references to the Seller Party therein refer
to such Obligor); (ii) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment; or (iii) which,
in accordance with the Credit and Collection Policy, should have been written
off as uncollectible.
“Dilution Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the Originator Sales during such calendar month divided
by (ii) the Eligible Receivables Balance as of such date.

Exh. I-6

--------------------------------------------------------------------------------




“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the aggregate amount of Dilutions which accrued during such
calendar month, divided by (ii) the Originator Sales during such calendar month.
“Dilution Reserve Floor Percentage” means, as of the last day of any calendar
month, a percentage equal to the following calculation:
ED x DHR
where:
DHR = the Dilution Horizon Ratio at such time.
ED = the Expected Dilution Ratio at such time.
“Dilution Spike Ratio” means, as of the last day of any calendar month, a
percentage equal to the highest three-month average Dilution Ratio as of the
last day of any of the twelve (12) months then most recently ended.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Discount Rate” means, the LIBO Rate or the Base Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions and any
Purchaser Interest of a Conduit, an undivided interest in which has been
assigned by such Conduit to a Financial Institution pursuant to a Liquidity
Agreement, or funded subject to a LIBO Rate or Base Rate; provided, that if an
Amortization Event shall have occurred and the Administrative Agent has
exercised its rights pursuant to Section 9.2, the Discount Rate shall mean a
rate per annum equal to the Default Rate.
“Dynamic Dilution Reserve Percentage” means, as of the last day of any calendar
month, a percentage equal to the following calculation:
[(SF x ED) + ((DS – ED) x DS / ED)] x DHR
where:
SF = the Stress Factor
DHR = the Dilution Horizon Ratio at such time.
DS = the Dilution Spike Ratio at such time.
ED = the Expected Dilution Ratio at such time.
“Dynamic Loss Reserve Percentage” means, as of the last day of any calendar
month, a percentage equal to the following calculation:

Exh. I-7

--------------------------------------------------------------------------------




SF x LS x LHR
where:
SF = the Stress Factor
LHR = the Loss Horizon Ratio at such time.
LS = the Loss Spike Ratio at such time.
“Eligible Assignee” means, (i) each Managing Agent or any of its Affiliates,
(ii) if with respect to an assignment by a Conduit, any Person managed,
administered or sponsored by any Managing Agent or any of its Affiliates, (iii)
any financial or other institution providing liquidity to any Conduit pursuant
to a Liquidity Agreement, or (iv) any other Person with the consent of the
Seller (not to be unreasonably withheld or delayed).
“Eligible Receivable” means, at any time, a Receivable:
(i)    the Obligor of which (a) (1) if a natural person, is a resident of the
United States or (2) if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has a place of business in the United States; (b) is not an
Affiliate or material supplier of any of the parties hereto; and (c) is not a
government or a governmental subdivision or agency,
(ii)    the Obligor of which is not the Obligor of any Defaulted Receivables
which in the aggregate constitute more than 25% of all Receivables of such
Obligor,
(iii)    which is not a Defaulted Receivable,
(iv)    which (a) by its terms is due and payable within 60 days of the original
billing date therefor, or (2) within 60 days of the original billing date
therefor, (b) has not had its payment terms extended and (c) has not had its
original billing date changed for any portion thereof,
(v)    which is an “account” or “payment intangible” within the meaning of
Section 9-102 of the UCC of all applicable jurisdictions,
(vi)    which arises under an Invoice which represents all or part of the sale
price of merchandise, insurance and services within the meaning of the
Investment Company Act of 1940, Section 3(c)5, as amended,
(vii)    the purchase thereof would constitute a “current transaction” within
the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended,
(viii)    which is denominated and payable only in United States dollars in the
United States,

Exh. I-8

--------------------------------------------------------------------------------




(ix)    which arises under an Invoice which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
(x)    which arises under a Contract or Invoice which (a) either does not
require the Obligor under such Contract or Invoice to consent to the transfer,
sale or assignment of the rights and duties of the applicable Originator or any
of its assignees under such Contract or Invoice or requires such consent and
such consent has been obtained and (b) does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract and Invoices,
(xi)    which arises under an Invoice that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(xii)    which, together with the Contract and Invoice related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract or Invoice related thereto is in violation of any such law, rule or
regulation,
(xiii)    which satisfies all applicable requirements of the Credit and
Collection Policy,
(xiv)    which was generated in the ordinary course of the applicable
Originator’s business,
(xv)    which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),
(xvi)    as to which the Administrative Agent has not notified the Seller that
the Administrative Agent has determined, in its commercially reasonably
discretion, that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract or an Invoice that is not acceptable to the
Administrative Agent,
(xvii)    which (a) is not subject to any right of rescission, set-off,
counterclaim, or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor or any of its Affiliates against the
applicable Originator or any Affiliate of any Originator, (b) neither the
Obligor thereon nor any of its Affiliates is owed a receivable by any Originator
or any Affiliate of any Originator; provided, that only that portion of such
Receivable subject to such contra balance shall not constitute an Eligible
Receivables hereunder and (c) is not subject to any other Adverse Claim in favor
of any Person (other than the Administrative Agent, any Managing Agent or any

Exh. I-9

--------------------------------------------------------------------------------




Purchaser pursuant to the terms of the Transaction Documents), and neither the
Obligor thereon nor any of its Affiliates holds any right as against the
applicable Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract or Invoice, or
defective goods returned in accordance with the terms of the Contract or
Invoice),
(xviii)    as to which (a) the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, (b) no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable Obligor
and (c) no “bill and hold” arrangement applies, and
(xix)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to the Seller under and in
accordance with the applicable Receivables Sale Agreement, and the Seller has
good and marketable title thereto free and clear of any Adverse Claim (other
than the Administrative Agent, the Managing Agents or any Purchaser).
“Eligible Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time in the Receivables Assets.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Excluded Receivable” means a Receivable described on Schedule D, as such
schedule may be modified from time to time by the Seller with the consent of the
Administrative Agent.
“Expected Dilution Ratio” means, as of any date, the average of the Dilution
Ratios in respect of the twelve (12) immediately preceding months.
“Facility Account” means the following account:
Account #: 310-051-428
Account Title: VRC
Maintained At: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA: 026-009-632
Reference: LKQ Corporation


“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by

Exh. I-10

--------------------------------------------------------------------------------




federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or (b)
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:30 a.m. (New York time) for such
day on such transactions received by the Agent from three federal funds brokers
of recognized standing selected by it.
“Fee Letter” means that certain amended and restated letter agreement dated as
of the date hereof among the Seller, the Managing Agents and the Administrative
Agent regarding certain fees payable to the Administrative Agent and the
Managing Agents, as applicable, as the same may be further amended, restated,
supplemented or otherwise modified from time to time.
“Finance Charges” means, with respect to a Receivable, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to the
related Contract and Invoice.
“Financial Institutions” means, as to any Purchaser Group, each of the financial
institutions listed on Schedule A as a “Financial Institution” for such
Purchaser Group, together with its respective successors and permitted assigns.
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of any Conduit, including
any Liquidity Agreement.
“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America.
“Group Purchase Limit” means, for each Purchaser Group, the amount set forth on
Schedule A (or in the Joinder Agreement pursuant to which such Purchaser Group
became party hereto), subject to assignment pursuant to Section 12.1, as such
amount may be reduced in accordance with Section 1.1(b).
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
“Indebtedness” of any Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

Exh. I-11

--------------------------------------------------------------------------------




“Independent Director” shall mean a member of the Board of Managers of the
Seller who (i) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years, and shall not be as long as such
Person is a manager of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, Originator, or any of their
respective Subsidiaries or Affiliates (other than Seller or any other
single-purpose Affiliate of the Independent Parties), (B) a supplier to any of
the Independent Parties, (C) a Person controlling or under common control with
any partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director or manager for a corporation or limited liability company whose charter
documents required the unanimous consent of all independent directors or
managers thereof before such corporation or limited liability company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (iii) has at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.
“Information” has the meaning set forth in Section 13.5.
“Invoice” means, with respect to any Receivable, an invoice in substantially the
form of one of the form invoices set forth on Exhibit IX hereto or otherwise
approved by the Administrative Agent in writing.
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the rate
appearing on a Bloomberg screen Bloomberg US2001M as of 11:00 a.m. (London time)
two Business Days prior to the first day of the relevant Settlement Period, and
having a maturity equal to one (1) month; provided that, (x) Bloomberg screen
Bloomberg US2001M is not available to the Administrative Agent for any reason,
the applicable LIBO Rate for the relevant Settlement Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Settlement Period, and having a maturity equal to one (1) month, and (y)
if no such rate is available to the Administrative Agent, the applicable LIBO
Rate for the relevant Settlement Period shall instead be the rate determined by
the Administrative Agent to be the rate at which BTMU offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Settlement Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to one (1) month, divided by (b) one (1) minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Settlement Period, plus (ii) 1.25%
per annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16
of 1.00%.

Exh. I-12

--------------------------------------------------------------------------------




“Liquidity Agreement” means an agreement entered into by a Conduit and the
related Financial Institutions in its Purchaser Group in connection herewith for
the purpose of providing liquidity with respect to the Capital funded by such
Conduit under this Agreement.
“Liquidity Termination Date” means September 28, 2015.
“LKQ” means LKQ Corporation, a Delaware corporation, together with its
successors and permitted assigns.
“LKQ Entity” has the meaning set forth in Section 7.1(i).
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Purchased
Receivables and which is listed on Exhibit IV.
“Loss Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the sum of the Originator Sales during such calendar
month and the preceding 2 calendar months, divided by (ii) the Eligible
Receivables Balance as of such date.
“Loss Ratio” means, as at the last day of any calendar month, a percentage equal
to (i) the sum of (A) the aggregate Outstanding Balance of all Receivables
greater than 60 days past due and less than 91 days past due as of such day plus
(B) the aggregate Outstanding Balance of all Receivables that became Defaulted
Receivables during such month and which have remained unpaid for less than 91
days from the original invoice date, divided by (ii) the Originator Sales during
the month ended three (3) months prior to such month.
“Loss and Dilution Reserve” means, on any date, an amount equal to the product
of (a) the greater of (i) sum of (A) the Loss Reserve Floor Percentage plus (B)
Dilution Reserve Floor Percentage and (ii) the sum of (x) the Dynamic Loss
Reserve Percentage plus (y) the Dynamic Dilution Reserve Percentage; multiplied
by (b) the Net Receivables Balance on such date.
“Loss Reserve Floor Percentage” means 19.0%.
“Loss Spike Ratio” means, as of the last day of any calendar month, a percentage
equal to the highest three-month average Loss Ratio as of the last day of any of
the twelve (12) months then most recently ended.
“Managing Agent” means, as to any Conduit or Financial Institution, the Person
listed on Schedule A as the “Managing Agent” for such Purchasers, together with
its respective successors and permitted assigns.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party or LKQ and its Subsidiaries taken as
a whole, (ii) the ability of any Seller Party or any LKQ Entity to perform its
obligations under any Transaction Document, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the

Exh. I-13

--------------------------------------------------------------------------------




Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and each Managing Agent pursuant to Section 8.5.
“Monthly Reporting Date” has the meaning set forth in Section 8.5(a).
“Moody’s” means Moody’s Investors Service and its successors.
“Net Receivables Balance” means, at any time, the Eligible Receivables Balance
at such time reduced by (i) the aggregate amount by which the Outstanding
Balance of all Eligible Receivables of each Obligor and its Affiliates exceeds
the Concentration Limit for such Obligor(ii) the Credit Memo Reserve times 1.25
and (iii) the Accrual for Rebates and Discounts at such time.
“Non-Renewing Financial Institution” has the meaning set forth in Section 12.4.
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract
and/or Invoice.
“Originator” means each of Keystone Automotive Industries, Inc., Greenleaf Auto
Recyclers, LLC, and any other wholly-owned domestic Subsidiary of LKQ which
becomes an Originator pursuant to Section 8.11 of the Receivables Sale Agreement
with the consent of the Administrative Agent and each Managing Agent, in each
case, in their capacities as the sellers under the Receivables Sale Agreement.
“Originator Sales” means, in respect of any period, aggregate sales by the
Originators that shall have given rise to Receivables in accordance with GAAP.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit (or by
any other Person that funds a purchase of assets or the making of any loan or
other financial accommodation directly or indirectly with the proceeds of
Commercial Paper issued by such Conduit).

Exh. I-14

--------------------------------------------------------------------------------




“Portfolio Turnover” means, as of the last day of any calendar month, (i) the
aggregate Outstanding Balance of all Receivables as of such day divided by (ii)
the Originator’s aggregate Collections during such calendar month multiplied by
(iii) the number of days in such calendar month.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, as the context requires:
(i)    for each Purchaser Group, as among all Purchaser Groups, the ratio at
such time (expressed as a percentage) of the aggregate Commitments of the
Financial Institutions in such Purchaser Group to the aggregate Commitments of
all Financial Institutions; and
(ii)    for each Financial Institution as among all Financial Institutions
within such Purchaser Group, the ratio at such time (expressed as a percentage)
of the Commitment of such Financial Institution to the aggregate Commitment of
all Financial Institutions within such Purchaser Group; and
(iii)    with respect to the allocation of any payment or distribution
hereunder, for each Purchaser, the ratio at such time (expressed as a
percentage) of the aggregate Capital in respect of the Purchaser Interests held
by such Purchaser to the Aggregate Capital in respect of the Purchaser Interests
held by all Purchasers.
“Purchase Allocation” has the meaning set forth in Section 1.2.
“Purchase Limit” means $80,000,000, as such amount may be increased in
accordance herewith.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to the Seller for such Purchaser Interest which shall
not exceed the least of (i) the amount requested by the Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date, and (iii) the excess, if any, of (a) the Net Receivables Balance
(less the Aggregate Reserves) on the applicable purchase date over (b) the
aggregate outstanding amount of Aggregate Capital, determined as of the date of
the most recent Monthly Report, taking into account such proposed Incremental
Purchase.
“Purchased Receivable” has the meaning set forth in Section 7.1(h).
“Purchaser Group” means a Conduit, its related Financial Institutions and their
related Managing Agent.

Exh. I-15

--------------------------------------------------------------------------------




“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Purchased Receivable, (ii) all Related Security with respect to each such
Purchased Receivable and (iii) all Collections with respect to, and other
proceeds of, each such Purchased Receivable. Each such undivided percentage
shall equal:
C
NRB – AR

where:
AR
=    the Aggregate Reserves.

C
=    the Capital of such Purchaser Interest.

NRB
=    the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
Business Day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
“Purchasers” means any Conduit or Financial Institution, as applicable.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Receivable” means all indebtedness and other obligations owed to the Seller or
the applicable Originator (at the time it arises, and before giving effect to
any transfer or conveyance under the applicable Receivables Sale Agreement or
hereunder) or in which the Seller or the applicable Originator has a security
interest or other interest, including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible, arising in connection with the sale of goods or the
rendering of services by the applicable Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto. The
term “Receivable” shall not include any Excluded Receivable. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual Invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations from any one transaction referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor, the
Seller or the applicable Originator treats such indebtedness, rights or
obligations as a separate payment obligation.
“Receivables Assets” means the Receivables, the Related Security, and the
Collections constituting Purchased Receivables.

Exh. I-16

--------------------------------------------------------------------------------




“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of September 28, 2012, among the Originators and the Seller, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Records” means, with respect to any Receivable, all Contracts, Invoices and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” has the meaning set forth in Section 10.2.
“Reinvestment” has the meaning set forth in Section 2.2.
“Related Security” means, with respect to any Purchased Receivable:
(i)    all of the Seller’s and the applicable Originator’s interest in the
inventory and goods (including returned or repossessed inventory or goods), if
any, the sale, financing or lease of which by the applicable Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records (other than Contracts) related to such Receivable and all
rights (with respect to enforcement or otherwise) under the Contracts related to
such Receivable,
(vi)    all of the Seller’s right, title and interest in, to and under the
applicable Sale Agreement in respect of such Receivable, and
(vii)    all proceeds of any of the foregoing.
“Representative” has the meaning set forth in Section 13.5.
“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 50% of the Purchase Limit at such time.

Exh. I-17

--------------------------------------------------------------------------------




“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of the
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock of the Seller, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Seller now or hereafter outstanding,
and (v) any payment of management fees by the Seller (except for reasonable
management fees to the Originators or their respective Affiliates in
reimbursement of actual management services performed).
“S&P” means Standard and Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Servicing Fee Rate” means, so long as LKQ is acting as Servicer, a rate per
annum equal to 1.0%, or, with respect to any successor servicer, such other rate
per annum as may be agreed to by the Administrative Agent and such successor
servicer.
“Settlement Date” means the third calendar day following each Monthly Reporting
Date, (or such other day as agreed to by the Seller and the Administrative Agent
in writing), of, if such date is not a Business Day, the next succeeding
Business Day.
“Settlement Period” means each calendar month.
“Short-Term Debt Rating” means, for any Person, the rating by S&P or Moody’s of
such Person’s short-term public senior unsecured non-credit-enhanced debt.
“Stress Factor” means, at any time, 2.0.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having

Exh. I-18

--------------------------------------------------------------------------------




ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Seller.
“Termination Date” has the meaning set forth in Section 2.3.
“Termination Percentage” has the meaning set forth in Section 2.3.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letter, the Subordinated Notes (as defined in the Receivables Sale
Agreement), and all other instruments, documents and agreements executed and
delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Weekly Report” means a report, in substantially the form of Exhibit XVIII
hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and each Managing Agent pursuant to Section 8.5.
“Yield” means (i) for each respective Settlement Period relating to Purchaser
Interests of a Financial Institution, including any Purchaser Interest or
undivided interests in a Purchaser Interest assigned to such Financial
Institution, or funded subject to a LIBO Rate or Base Rate pursuant to a
Liquidity Agreement, an amount equal to the product of the applicable Discount
Rate for each Purchaser Interest multiplied by the Capital of such Purchaser
Interest for each day elapsed during such Settlement Period, annualized on a 360
day basis (or a 365 or 366 day basis, as applicable, in the case of the Base
Rate) and (ii) for each respective Settlement Period relating to Purchaser
Interests of a Conduit, other than a Purchaser Interest which, or an undivided
interest in which, has been assigned by such Conduit to a Financial Institution
pursuant to a Liquidity Agreement, an amount equal to the product of the CP Rate
multiplied by the Capital of such Purchaser Interest for each day elapsed during
such Settlement Period, amortized on a 360-day basis.
“Yield and Servicer Reserve” means, on any date, an amount equal to the Yield
and Servicer Reserve Percentage, multiplied by the Net Receivables Balance on
such date.
“Yield and Servicer Reserve Percentage” means, as of the last day of any
calendar month, a percentage equal to the following calculation:
[(DR / 360) + (SFR / 360)] x 1.5 x PT
where:
DR = the Default Rate
SFR = the Servicing Fee Rate
PT = the Portfolio Turnover at such time

Exh. I-19

--------------------------------------------------------------------------------




All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.



Exh. I-20

--------------------------------------------------------------------------------

TABLE OF CONTENTS
        Page        
        

ARTICLE I
PURCHASE ARRANGEMENTS
1


 
 
 
Section 1.1
Purchase Facility
1


Section 1.2
Increases
2


Section 1.3
Decreases
3


Section 1.4
Payment Requirements
3


 
 
 
ARTICLE II
PAYMENTS AND COLLECTIONS
3


 
 
 
Section 2.1
Payments
3


Section 2.2
Collections Prior to Amortization
4


Section 2.3
Non-Renewing Financial Institutions
5


Section 2.4
Collections Following Amortization
5


Section 2.5
Application of Collections
5


Section 2.6
Payment Rescission
6


Section 2.7
Maximum Purchaser Interests
6


Section 2.8
Clean Up Call
6


 
 
 
ARTICLE III
FINANCIAL INSTITUTION FUNDING
7


 
 
 
Section 3.1
Yield
7


Section 3.2
Yield Payments
7


Section 3.3
Calculation of Yield
7


 
 
 
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
7


 
 
 
Section 4.1
Financial Institution Funding
7


Section 4.2
Yield Payments
7


Section 4.3
Financial Institution Discount Rates
7


Section 4.4
Suspension of the LIBO Rate
7


Section 4.5
Liquidity Agreement Fundings
8


 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
8


 
 
 
Section 5.1
Representations and Warranties of the Seller
8


Section 5.2
Representations and Warranties of the Servicer
12


 
 
 
ARTICLE VI
CONDITIONS OF PURCHASES
14


 
 
 
Section 6.1
Conditions Precedent to Effectiveness of this Agreement
14




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)                                                                                        
Page    



Section 6.2
Conditions Precedent to All Purchases and Reinvestments
15


 
 
 
ARTICLE VII
COVENANTS
15


 
 
 
Section 7.1
Affirmative Covenants of the Seller Parties
15


Section 7.2
Negative Covenants of the Seller Parties
23


 
 
 
ARTICLE VIII
ADMINISTRATION AND COLLECTION
25


 
 
 
Section 8.1
Designation of the Servicer
25


Section 8.2
Duties of Servicer
25


Section 8.3
Collection Notices
27


Section 8.4
Responsibilities of the Seller
27


Section 8.5
Reports
27


Section 8.6
Servicing Fees
28


 
 
 
ARTICLE IX
AMORTIZATION EVENTS
28


 
 
 
Section 9.1
Amortization Events
28


Section 9.2
Remedies
30


 
 
 
ARTICLE X
INDEMNIFICATION
30


 
 
 
Section 10.1
Indemnities by The Seller Parties
30


Section 10.2
Increased Cost and Reduced Return
33


Section 10.3
Other Costs and Expenses
34


 
 
 
ARTICLE XI
THE MANAGING AGENTS AND THE ADMINISTRATIVE AGENT
34


 
 
 
Section 11.1
Authorization and Action
34


Section 11.2
Delegation of Duties
35


Section 11.3
Exculpatory Provisions
35


Section 11.4
Reliance by the Administrative Agent and the Managing Agents
36


Section 11.5
Non-Reliance on the Administrative Agent, the Managing Agents and Other
Purchasers
36


Section 11.6
Reimbursement and Indemnification
36


Section 11.7
Administrative Agent and Managing Agents in their Individual Capacity
37


Section 11.8
Successor Administrative Agent
37


Section 11.9
Successor Managing Agent
38




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)                                                                                        
Page    

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
38


 
 
 
Section 12.1
Assignments
38


Section 12.2
Participations
39


Section 12.3
Additional Purchaser Groups
39


Section 12.4
Non-Renewing Financial Institutions
39


Section 12.5
Federal Reserve
40


 
 
 
ARTICLE XIII
MISCELLANEOUS
40


 
 
 
Section 13.1
Waivers and Amendments
40


Section 13.2
Notices
42


Section 13.3
Ratable Payments
42


Section 13.4
Protection of Ownership Interests of the Purchasers
42


Section 13.5
Confidentiality
43


Section 13.6
Bankruptcy Petition
44


Section 13.7
Limitation of Liability
44


Section 13.8
CHOICE OF LAW
45


Section 13.9
CONSENT TO JURISDICTION
45


Section 13.10
WAIVER OF JURY TRIAL
45


Section 13.11
Integration; Binding Effect; Survival of Terms
45


Section 13.12
Counterparts; Severability; Section References
46


Section 13.13
Agent Roles
46


Section 13.14
Characterization
46


Section 13.15
USA PATRIOT Act
48


Section 13.16
Investor Information
48


Section 13.17
Accounting Terms; GAAP
48


 
 
 
Exhibits and Schedules
 
 
 
 
Exhibit I
Definitions
 
Exhibit II
Form of Purchase Notice
 
Exhibit III
Places of Business of the Seller Parties; Locations of Records; Federal Employer
 
Identification Number(s)
 
Exhibit IV
Names of Collection Banks; Collection Accounts
 
Exhibit V
Form of Compliance Certificate
 
Exhibit VI
Form of Collection Account Agreement
 
Exhibit VII
Form of Assignment Agreement
 
Exhibit VIII
Credit and Collection Policy
 
Exhibit IX
Form of Invoice(s)
 








iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)                                                                                        
Page    



Exhibit X
Form of Monthly Report
 
Exhibit XI
Reserved
 
Exhibit XII
Reserved
 
Exhibit XIII
Reserved
 
Exhibit XIV
Reserved
 
Exhibit XV
Form of Joinder Agreement
 
Exhibit XVI
Reserved
 
Exhibit XVII
Form of Reduction Notice
 
Exhibit XVIII
Form of Weekly Report
 
 
 
 
Schedule A
Commitments of Financial Institutions
 
Schedule B
Closing Documents
 
Schedule C
Pending Litigation
 
Schedule D
Excluded Receivables
 


iv